Exhibit 10.32
SECOND AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT
OF
COFFEYVILLE ACQUISITION II LLC

 



--------------------------------------------------------------------------------



 



Table of Contents

                Page   ARTICLE I

 
        FORMATION OF THE COMPANY

 
       
Section 1.1 Formation
    2  
Section 1.2 Company Name
    2  
Section 1.3 The Certificate, etc.
    2  
Section 1.4 Term of Company
    2  
Section 1.5 Registered Agent and Office
    2  
Section 1.6 Principal Place of Business
    3  
Section 1.7 Qualification in Other Jurisdictions
    3  
Section 1.8 Fiscal Year; Taxable Year
    3  
 
        ARTICLE II

 
        PURPOSE AND POWERS OF THE COMPANY

 
       
Section 2.1 Purpose
    3  
Section 2.2 Powers of the Company
    3  
Section 2.3 Certain Tax Matters
    3  
 
        ARTICLE III

 
        MEMBERS AND INTERESTS GENERALLY

 
       
Section 3.1 Powers of Members
    3  
Section 3.2 Interests Generally
    4  
Section 3.3 Meetings of Members
    5  
Section 3.4 Business Transactions of a Member with the Company
    6  
Section 3.5 No Cessation of Membership upon Bankruptcy
    6  
Section 3.6 Additional Members
    6  
Section 3.7 Other Business for Members
    7  
 
        ARTICLE IV

 
        MANAGEMENT

 
       
Section 4.1 Board
    8  
Section 4.2 Meetings of the Board
    8  
Section 4.3 Quorum and Acts of the Board
    8  
Section 4.4 Electronic Communications
    9  
Section 4.5 Committees of Directors
    9  
Section 4.6 Compensation of Directors
    9  
Section 4.7 Resignation
    9  
Section 4.8 Removal of Directors
    10  

 



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

                Page  
Section 4.9 Vacancies
    10  
Section 4.10 Directors as Agents
    10  
Section 4.11 Officers
    10  
Section 4.12 Strategic Planning Committee
    10  
 
        ARTICLE V

 
        INVESTMENT REPRESENTATIONS, WARRANTIES AND COVENANTS

 
       
Section 5.1 Representations, Warranties and Covenants of Members
    11  
Section 5.2 Additional Representations and Warranties of Non-Investor Members
    12  
Section 5.3 Additional Representations and Warranties of Investor Members
    13  
Section 5.4 Additional Covenants of Management Members
    13  
 
        ARTICLE VI

 
        CAPITAL ACCOUNTS; CAPITAL CONTRIBUTIONS

 
       
Section 6.1 Capital Accounts
    13  
Section 6.2 Adjustments
    14  
Section 6.3 Additional Capital Contributions
    14  
Section 6.4 Negative Capital Accounts
    14  
 
        ARTICLE VII

 
        ADDITIONAL TERMS APPLICABLE TO OVERRIDE UNITS

 
       
Section 7.1 Certain Terms
    14  
Section 7.2 Effects of Termination of Employment on Override Units
    15  
 
        ARTICLE VIII

 
        ALLOCATIONS

 
       
Section 8.1 Book Allocations of Net Income and Net Loss
    17  
Section 8.2 Special Book Allocations
    18  
Section 8.3 Tax Allocations
    18  
 
        ARTICLE IX

 
        DISTRIBUTIONS

 
       
Section 9.1 Distributions Generally
    19  
Section 9.2 Distributions In Kind
    20  
Section 9.3 No Withdrawal of Capital
    20  
Section 9.4 Withholding
    20  

 



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

                Page  
Section 9.5 Restricted Distributions
    21  
Section 9.6 Tax Distributions
    21  
 
        ARTICLE X

 
        BOOKS AND RECORDS

 
       
Section 10.1 Books, Records and Financial Statements
    22  
Section 10.2 Filings of Returns and Other Writings; Tax Matters Partner
    22  
Section 10.3 Accounting Method
    23  
 
        ARTICLE XI

 
        LIABILITY, EXCULPATION AND INDEMNIFICATION

 
       
Section 11.1 Liability
    23  
Section 11.2 Exculpation
    23  
Section 11.3 Fiduciary Duty
    23  
Section 11.4 Indemnification
    23  
Section 11.5 Expenses
    24  
Section 11.6 Severability
    24  
 
        ARTICLE XII

 
        TRANSFERS OF INTERESTS

 
       
Section 12.1 Restrictions on Transfers of Interests by Members
    24  
Section 12.2 Overriding Provisions
    24  
Section 12.3 Estate Planning Transfers; Transfers upon Death of a Management
Member
    25  
Section 12.4 Involuntary Transfers
    25  
Section 12.5 Assignments
    26  
Section 12.6 Substitute Members
    26  
Section 12.7 Release of Liability
    26  
 
        ARTICLE XIII

 
        DISSOLUTION, LIQUIDATION AND TERMINATION

 
       
Section 13.1 Dissolving Events
    27  
Section 13.2 Dissolution and Winding-Up
    27  
Section 13.3 Distributions in Cash or in Kind
    28  
Section 13.4 Termination
    28  
Section 13.5 Claims of the Members
    28  

 



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

                Page   ARTICLE XIV

 
        MISCELLANEOUS

 
       
Section 14.1 Notices
    28  
Section 14.2 Securities Act Matters
    29  
Section 14.3 Headings
    29  
Section 14.4 Entire Agreement
    29  
Section 14.5 Counterparts
    30  
Section 14.6 Governing Law; Attorneys’ Fees
    30  
Section 14.7 Waivers
    30  
Section 14.8 Invalidity of Provision
    30  
Section 14.9 Further Actions
    30  
Section 14.10 Amendments
    31  
Section 14.11 No Third Party Beneficiaries
    31  
Section 14.12 Injunctive Relief
    31  
Section 14.13 Power of Attorney
    31  
 
        ARTICLE XV

 
        DEFINED TERMS

 
       
Section 15.1 Definitions
    32  

 



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT
OF
COFFEYVILLE ACQUISITION II LLC
     This Second Amended and Restated Limited Liability Company Agreement of
Coffeyville Acquisition II LLC (the “Company”) is dated as of November 9, 2009,
among the entities listed under the heading “GSCP Members” on Schedule A hereto
(each, a “GSCP Member” and, collectively, the “Investor Members”), the
individuals listed under the heading “Management Members” on Schedule A hereto
(each a “Management Member” and collectively, the “Management Members,” which
term shall also include such other management employees of the Company who
become members of the Company and are designated “Management Members” after the
date hereof in accordance with Section 3.6 of this Agreement) and the Persons
listed under the heading “Outside Members” on Schedule A hereto (each an
“Outside Member” and together with any Persons who become members of the Company
and are designated “Outside Members” after the date hereof in accordance with
Section 3.6 of this Agreement, the “Outside Members”. The Management Members,
the Inactive Management Members and the Outside Members are collectively
referred to herein as the “Non-Investor Members.” The Investor Members and the
Non-Investor Members are collectively referred to herein as the “Members.” Any
capitalized term used herein without definition shall have the meaning set forth
in Article XV.
     WHEREAS, Coffeyville Acquisition LLC, a Delaware corporation (“CA”),
entered into a limited liability company agreement, dated as of October 16, 2007
(the “Original LLC Agreement”), pursuant to which CA contributed 50% of its
assets to the Company in consideration of the issuance by the Company to CA of
100% of the membership interests of the Company;
     WHEREAS, prior to the date hereof, the GCSP Members, Wesley Clark and the
Management Members held membership interests in CA;
     WHEREAS, contemporaneously with this Agreement, CA entered into a
redemption agreement with the GSCP Members, Wesley Clark and the Management
Members, pursuant to which CA redeemed 100% of the membership interests in CA
held by each of the GSCP Members and one-half of the membership interests in CA
held by each of the Management Members and Wesley Clark in exchange for 100% of
the membership interests in the Company held by CA;
     WHEREAS the redemption shall be treated as a division of the Company within
the meaning of Treasury Regulation section 1.708-1(d) with neither the Company
nor CA treated as a continuing partnership;
     WHEREAS, the parties entered into the First Amended and Restated Limited
Liability Company Agreement dated as of October 16, 2007 (the "First Amended and
Restated LLC Agreement”);

 



--------------------------------------------------------------------------------



 



     WHEREAS, on October 24, 2007, the Members of the Company entered into an
amendment to the First Amended and Restated LLC Agreement (the “First Amendment
to the First Amended and Restated LLC Agreement”); and
     WHEREAS, the parties hereto desire to enter into this Agreement for the
purpose of adopting the terms of this Agreement as the complete expression of
the covenants, agreements and undertakings of the parties hereto with respect to
the affairs of the Company, the conduct of its business and the rights and
obligations of the Members, thereby amending, restating, replacing and
superseding in its entirety the First Amended and Restated LLC Agreement, as
amended by the First Amendment to the First Amended and Restated LLC Agreement.
     NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
ARTICLE I
FORMATION OF THE COMPANY
     Section 1.1 Formation. The Company was formed upon the filing of the
Certificate with the Secretary of State of the State of Delaware on June 7,
2007.
     Section 1.2 Company Name. The name of the Company is Coffeyville
Acquisition LLC. The business of the Company may be conducted under such other
names as the Board may from time to time designate; provided that the Company
complies with all relevant state laws relating to the use of fictitious and
assumed names.
     Section 1.3 The Certificate, etc. Each Director is hereby authorized to
execute, deliver, file and record all such other certificates and documents,
including amendments to or restatements of the Certificate, and to do such other
acts as may be appropriate to comply with all requirements for the formation,
continuation and operation of a limited liability company, the ownership of
property, and the conduct of business under the laws of the State of Delaware
and any other jurisdiction in which the Company may own property or conduct
business.
     Section 1.4 Term of Company. The term of the Company commenced on the date
of the initial filing of the Certificate with the Secretary of State of the
State of Delaware. The Company may be terminated in accordance with the terms
and provisions hereof, and shall continue unless and until dissolved as provided
in Article XIII. The existence of the Company as a separate legal entity shall
continue until the cancellation of the Certificate as provided in the Delaware
Act.
     Section 1.5 Registered Agent and Office. The Company’s registered agent and
office in the State of Delaware is Corporation Service Company located at 2711
Centerville Road Suit 400, Wilmington, New Castle County, Delaware 19808. The
Board may designate another registered agent and/or registered office from time
to time in accordance with the then applicable provisions of the Delaware Act
and any other applicable laws.

2



--------------------------------------------------------------------------------



 



     Section 1.6 Principal Place of Business. The principal place of business of
the Company is located at 10 E. Cambridge Circle, Ste. 250, Kansas City, Kansas
66103. The location of the Company’s principal place of business may be changed
by the Board from time to time in accordance with the then applicable provisions
of the Delaware Act and any other applicable laws.
     Section 1.7 Qualification in Other Jurisdictions. Any authorized person of
the Company shall execute, deliver and file any certificates (and any amendments
and/or restatements thereof) necessary for the Company to qualify to do business
in a jurisdiction in which the Company may wish to conduct business.
     Section 1.8 Fiscal Year; Taxable Year. The fiscal year of the Company for
financial accounting purposes shall end on December 31.
ARTICLE II
PURPOSE AND POWERS OF THE COMPANY
     Section 2.1 Purpose. The purposes of the Company are, and the nature of the
business to be conducted and promoted by the Company is, engaging in any lawful
act or activity for which limited liability companies may be formed under the
Delaware Act and engaging in all acts or activities as the Company deems
necessary, advisable or incidental to the furtherance of the foregoing.
     Section 2.2 Powers of the Company. The Company shall have the power and
authority to take any and all actions that are necessary, appropriate,
advisable, convenient or incidental to or for the furtherance of the purposes
set forth in Section 2.1.
     Section 2.3 Certain Tax Matters. The Company shall not elect, and the Board
shall not permit the Company to elect, to be treated as an association taxable
as a corporation for U.S. federal, state or local income tax purposes under
Treasury Regulations section 301.7701-3 or under any corresponding provision of
state or local law. The Company and the Board shall not permit the registration
or listing of the Interests on an “established securities market,” as such term
is used in Treasury Regulations section 1.7704-1.
ARTICLE III
MEMBERS AND INTERESTS GENERALLY
     Section 3.1 Powers of Members. The Members shall have the power to exercise
any and all rights or powers granted to the Members pursuant to the express
terms of this Agreement. The approval or consent of the Members shall not be
required in order to authorize the taking of any action by the Company unless
and then only to the extent that (a) this Agreement shall expressly provide
therefor, (b) such approval or consent shall be required by non-waivable
provisions of the Delaware Act or (c) the Board shall have determined in its
sole discretion that obtaining such approval or consent would be appropriate or
desirable. The Members, as such, shall have no power to bind the Company.

3



--------------------------------------------------------------------------------



 



     Section 3.2 Interests Generally. As of the date hereof, the Company has two
authorized classes of Interests: Common Units and Override Units (which will
consist of either Operating Units or Value Units as described below). Except as
otherwise provided in this Article III, the Company shall not (1) authorize
additional classes of Interests denominated in the form of Units other than
Override Units or (2) to issue Units in a particular class to any Person other
than a Management Member (including any Person who becomes a Management Member
at any time after the date of this Agreement in accordance with Section 3.6)
without (x) the prior consent of the Board, (y) the prior consent of a Majority
in Interest (exclusive of Override Units) of the Management Members or, to the
extent (and only to the extent) any particular Management Member would be
uniquely and adversely affected by a proposed additional class of Interests, by
such Management Member and (z) the prior consent of CA. Additional classes of
Override Units may be authorized from time to time by the Board without
obtaining the consent of any Member, class of Members or CA.
     (a) Common Units.
     (i) General. Subject to the provisions of Section 7.2(b), the holders of
Common Units will have voting rights with respect to their Common Units as
provided in Section 3.3(d) and shall have the rights with respect to profits and
losses of the Company and distributions from the Company as are set forth
herein. The number of Common Units of each Member as of any given time shall be
set forth on Schedule A, as it may be updated from time to time in accordance
with this Agreement.
     (ii) Price. The payment terms and schedule for the Capital Contributions
applicable to any Common Unit will be determined by the Board upon issuance of
such Common Units.
     (b) Override Units.
     (i) General. The Company will have two sub-classes of Override Units:
Operating Units and Value Units. Subject to the provisions of Article VII hereof
(including the applicable Benchmark Amount), the holders of Override Units will
have no voting rights with respect to their Override Units but shall have the
rights with respect to profits and losses of the Company and distributions from
the Company as are set forth herein; provided that additional terms and
conditions applicable to an Override Unit may be established by the Board in
connection with (A) the issuance of any such Override Unit to a person who
becomes a Management Member at any time after the date of this Agreement in
accordance with Section 3.6 hereof or (B) the issuance of any such Override Unit
pursuant to the final sentence of this Section 3.2(b)(i). The number of Override
Units issued to a Management Member as of any given time shall be set forth on
Schedule A, as it may be updated from time to time in accordance with this
Agreement. Following the forfeiture and cancellation of any Override Units
pursuant to Section 7.2, the Company may issue a number of Override Units up to
such number of forfeited and cancelled Override Units as the Board may
determine, without obtaining the consent of any Member, class of Members or CA.

4



--------------------------------------------------------------------------------



 



     (ii) Price. The holders of Override Units are not required to make any
Capital Contribution to the Company in exchange for their Override Units, it
being recognized that, unless otherwise determined by a majority of the Board,
such Units shall be issued only to Management Members who own Common Units and
who agree to provide services to the Company pursuant to Section 4.12.
     (c) At least 30 days prior to any issuance of Interests by the Company to
any Management Member (including any Person who becomes a Management Member at
any time after the date of this Agreement in accordance with Section 3.6), the
Company shall deliver a written notice to that effect to CA, which notice shall
include the amount and type of Interests to be issued, the identity of such
Management Member or Management Members, the Capital Contribution expected to be
made with respect to such Interests, if any, and any other material terms and
conditions of such proposed issuance.
     Section 3.3 Meetings of Members.
     (a) Meetings; Notice of Meetings. Meetings of the Members, including any
special meeting, may be called by the Board from time to time. Notice of any
such meeting shall be given to all Members not less than two nor more than 30
business days prior to the date of such meeting and shall state the location,
date and hour of the meeting and, in the case of a special meeting, the nature
of the business to be transacted. Meetings shall be held at the location (within
or without the State of Delaware) at the date and hour set forth in the notice
of the meeting.
     (b) Waiver of Notice. No notice of any meeting of Members need be given to
any Member who submits a signed waiver of notice, whether before or after the
meeting. Neither the business to be transacted at, nor the purpose of, any
regular or special meeting of the Members need be specified in a written waiver
of notice. The attendance of any Member at a meeting of Members shall constitute
a waiver of notice of such meeting, except when the Member attends a meeting for
the express purpose of objecting, at the beginning of the meeting, to the
transaction of any business on the ground that the meeting is not lawfully
called or convened.
     (c) Quorum. Except as otherwise required by applicable law or by the
Certificate, the presence in person or by proxy of the holders of record of a
Majority in Interest shall constitute a quorum for the transaction of business
at such meeting.
     (d) Voting. If the Board has fixed a record date, every holder of record of
Units entitled to vote at a meeting of Members or to consent in writing in lieu
of a meeting of Members as of such date shall be entitled to one vote for each
such Unit outstanding in such Member’s name at the close of business on such
record date. Holders of record of Override Units will have no voting rights with
respect to such Units. If no record date has been so fixed, then every holder of
record of such Units entitled to vote at a meeting of Members or to consent in
writing in lieu of a meeting of Members shall be entitled to one vote for each
Unit outstanding in his name on the close of business on the day next preceding
the day on which notice of the meeting is given or the first consent in respect
of the applicable action is executed and delivered to the Company, or, if notice
is waived, at the close of business on the day next preceding the day on which
the meeting is held. Except as otherwise required by applicable law, the
Certificate or this

5



--------------------------------------------------------------------------------



 



Agreement, the vote of a Majority in Interest at any meeting at which a quorum
is present shall be sufficient for the transaction of any business at such
meeting.
     (e) Proxies. Each Member may authorize any Person to act for such Member by
proxy on all matters in which a Member is entitled to participate, including
waiving notice of any meeting, or voting or participating at a meeting. Every
proxy must be signed by the Member or such Member’s attorney-in-fact. No proxy
shall be valid after the expiration of three years from the date thereof unless
otherwise provided in the proxy. Every proxy shall be revocable at the pleasure
of the Member executing it unless otherwise provided in such proxy; provided,
that such right to revocation shall not invalidate or otherwise affect actions
taken under such proxy prior to such revocation.
     (f) Organization. Each meeting of Members shall be conducted by such Person
as the Board may designate.
     (g) Action Without a Meeting. Unless otherwise provided in this Agreement,
any action which may be taken at any meeting of the Members may be taken without
a meeting, without prior notice and without a vote, if a consent in writing,
setting forth the action so taken, shall be signed by a Majority in Interest.
Prompt notice of the taking of the action without a meeting by less than
unanimous written consent shall be given to those Members who have not consented
in writing.
     Section 3.4 Business Transactions of a Member with the Company. A Member
may lend money to, borrow money from, act as surety or endorser for, guarantee
or assume one or more specific obligations of, provide collateral for, or
transact any other business with the Company or any of its Subsidiaries;
provided that any such transaction shall require the approval of the Board.
     Section 3.5 No Cessation of Membership upon Bankruptcy. A Person shall not
cease to be a Member of the Company upon the happening, with respect to such
Person, of any of the events specified in Section 18-304 of the Delaware Act.
     Section 3.6 Additional Members.
     (a) Admission Generally. Upon the approval of (x) the Board, (y) a Majority
in Interest (exclusive of Override Units) of the Management Members or, to the
extent (and only to the extent) any particular Management Member would be
uniquely and adversely affected by such action, by such Management Member and
(z) CA, the Company may admit one or more additional Members (each, an
“Additional Member”), to be treated as a “Member” or one of the “Members” for
all purposes hereunder. The Board may designate any such Additional Member as an
“Investor Member,” a “Management Member” or an “Outside Member” hereunder.
Notwithstanding the foregoing, one or more management employees of the Company
may be admitted as a Management Member upon approval of the Board without
obtaining the consent of any Member, class of Members or CA.
     (b) Rights of Additional Members. Prior to the admission of an Additional
Member, the Board shall determine:

6



--------------------------------------------------------------------------------



 



     (i) the Capital Contribution (if any) of such Additional Member;
     (ii) the rights, if any, of such Additional Member to appoint Directors to
the Board;
     (iii) the number of Units to be granted to such Additional Member and
whether such Units shall be Common Units, Override Units or Units of an
additional class of Interests authorized pursuant to the terms of this
Agreement; and in the case of Common Units, the price to be paid therefor and in
the case of any Override Units, the applicable Benchmark Amount and terms
thereof, including whether such Override Units are Operating Units or Value
Units; and
     (iv) whether such Additional Member will be a Management Member or an
Investor Member or an Outside Member; provided that the rights and obligations
of any Outside Member shall be as specified by the Board in its sole discretion
and, if such terms are different from the terms applicable to the Outside
Members as provided herein, this Agreement shall be amended, in accordance with
Section 14.10, to reflect such terms.
     (c) Admission Procedure. Each Person shall be admitted as an Additional
Member at the time such Person (i) executes a joinder agreement to this
Agreement, (ii) makes Capital Contributions (if any) to the Company in an amount
to be determined by the Board, (iii) complies with the applicable Board
resolution, if any, with respect to such admission, (iv) is issued Units (if
any) by the Company and (v) is named as a Member in Schedule A (as described in
Section 12.2) hereto. The Board is authorized to amend Schedule A to reflect any
issuance of Units and any such admission and any actions pursuant to this
Section 3.6.
     Section 3.7 Other Business for Members.
     (a) Existing Business Ventures. Each Member, Director and their respective
Affiliates may engage in or possess an interest in other business ventures of
any nature or description, independently or with others, similar or dissimilar
to the business of the Company, and the Company, the Directors and the Members
shall have no rights by virtue of this Agreement in and to such independent
ventures or the income or profits derived therefrom, and the pursuit of any such
venture, even if competitive with the business of the Company, shall not be
deemed wrongful or improper.
     (b) Business Opportunities. No Member, Director or any of their respective
Affiliates shall be obligated to present any particular investment opportunity
to the Company even if such opportunity is of a character that the Company or
any of its Subsidiaries might reasonably be deemed to have pursued or had the
ability or desire to pursue if granted the opportunity to do so, and each
Member, Director or any of their respective Affiliates shall have the right to
take for such Person’s own account (individually or as a partner or fiduciary)
or to recommend to others any such particular investment opportunity.
     (c) Management Members. For the avoidance of doubt, the provisions of
Section 3.7(a) and (b) shall not in any way limit any non-competition or
non-solicitation restrictions contained in an employment, severance, separation
or services agreement between any Management

7



--------------------------------------------------------------------------------



 



Member or any other Member who is an employee of the Company or any of its
Subsidiaries and the Company or any of its Subsidiaries.
ARTICLE IV
MANAGEMENT
     Section 4.1 Board.
     (a) Generally. The business and affairs of the Company shall be managed by
or under the direction of a committee of the Company (the “Board”) consisting of
such number of natural persons (each, a “Director”) as shall be established by
the vote, approval or consent of a Majority in Interest from time to time. The
Directors shall be appointed to the Board upon the vote, approval or consent of
a Majority in Interest. Directors need not be Members. Subject to the other
provisions of this Article IV, the Board shall have full, exclusive and complete
discretion to manage and control the business and affairs of the Company, to
make all decisions affecting the business and affairs of the Company and to take
all such actions as it deems necessary or appropriate to accomplish the purposes
of the Company as set forth herein, including, without limitation, to exercise
all of the powers of the Company set forth in Section 2.2 of this Agreement.
Each person named as a Director herein or subsequently appointed as a Director
is hereby designated as a “manager” (within the meaning of the Delaware Act) of
the Company. Except as otherwise provided herein, and notwithstanding the last
sentence of Section 18-402 of the Delaware Act, no single Director may bind the
Company, and the Board shall have the power to act only collectively in
accordance with the provisions and in the manner specified herein. Each Director
shall hold office until a successor is appointed in accordance with this
Section 4.1(b) or until such Director’s earlier death, resignation or removal in
accordance with the provisions hereof.
     (b) Current Directors. Subject to the right to increase or decrease the
authorized number of Directors pursuant to the first sentence of Section 4.1(a),
the Board shall consist of two Directors. The two Directors referenced in the
immediately preceding sentence shall be Scott Lebovitz and Kenneth Pontarelli.
     Section 4.2 Meetings of the Board. The Board shall meet from time to time
to discuss the business of the Company. The Board may hold meetings either
within or without the State of Delaware. Meetings of the Board may be held
without notice at such time and at such place as shall from time to time be
determined by the Board. The Chief Executive Officer of the Company or a
majority of the Board may call a meeting of the Board on five business days’
notice to each Director, either personally, by telephone, by facsimile or by any
other similarly timely means of communication, which notice requirement may be
waived by the Directors.
     Section 4.3 Quorum and Acts of the Board.
     (a) At all meetings of the Board, two Directors shall constitute a quorum
for the transaction of business, unless the number of Directors is increased or
decreased pursuant to Section 4.1(a), in which case the presence of a majority
of the then authorized number of Directors shall constitute a quorum. If a
quorum shall not be present at any meeting of the

8



--------------------------------------------------------------------------------



 



Board, the Directors present thereat may adjourn the meeting from time to time,
without notice other than announcement at the meeting, until a quorum shall be
present. Any action required or permitted to be taken at any meeting of the
Board or of any committee thereof may be taken without a meeting, if a majority
of the members of the Board or committee, as the case may be, consent thereto in
writing, and the writing or writings are filed with the minutes of proceedings
of the Board or committee.
     (b) Except as otherwise provided in this Agreement, the act of a majority
of the Directors present at any meeting at which there is a quorum shall be the
act of the Board.
     Section 4.4 Electronic Communications. Members of the Board, or any
committee designated by the Board, may participate in a meeting of the Board, or
any committee, by means of conference telephone or similar communications
equipment by means of which all persons participating in the meeting can hear
each other, and such participation in a meeting shall constitute presence in
person at the meeting.
     Section 4.5 Committees of Directors. The Board may, by resolution passed by
a majority of Directors, designate one or more committees. Such resolution shall
specify the duties, quorum requirements and qualifications of the members of
such committees, each such committee to consist of such number of Directors as
the Board may fix from time to time. The Board may designate one or more
Directors as alternate members of any committee, who may replace any absent or
disqualified member at any meeting of the committee. In the absence or
disqualification of a member of a committee, the member or members thereof
present at any meeting and not disqualified from voting, whether or not such
members constitute a quorum, may unanimously appoint another member of the Board
to act at the meeting in the place of any such absent or disqualified member.
Any such committee, to the extent provided in the resolution of the Board, shall
have and may exercise all the powers and authority of the Board in the
management of the business and affairs of the Company. Such committee or
committees shall have such name or names as may be determined from time to time
by resolution adopted by the Board. Each committee shall keep regular minutes of
its meetings and report the same to the Board when required.
     Section 4.6 Compensation of Directors. The Board shall have the authority
to fix the compensation of Directors. The Directors may be paid their expenses,
if any, of attendance at such meetings of the Board and may be paid a fixed sum
for attendance at each meeting of the Board or a stated salary as a Director. No
such payment shall preclude any Director from serving the Company in any other
capacity and receiving compensation therefor. Members of any committee of the
Board may be allowed like compensation for attending committee meetings.
     Section 4.7 Resignation. Any Director may resign at any time by giving
written notice to the Company. The resignation of any Director shall take effect
upon receipt of such notice or at such later time as shall be specified in the
notice; and, unless otherwise specified in the notice, the acceptance of the
resignation by the Company, the Members or the remaining Directors shall not be
necessary to make it effective. Upon the effectiveness of any such resignation,
such Director shall cease to be a “manager” (within the meaning of the Delaware
Act).

9



--------------------------------------------------------------------------------



 



     Section 4.8 Removal of Directors. Members shall have the right to remove
any Director at any time for cause upon the affirmative vote of a Majority in
Interest. In addition, a majority of the Directors then in office shall have the
right to remove a Director for cause. Upon the taking of such action, the
Director shall cease to be a “manager” (within the meaning of the Delaware Act).
Any vacancy caused by any such removal shall be filled in accordance with
Section 4.9.
     Section 4.9 Vacancies. If any vacancies shall occur in the Board, by reason
of death, resignation, deemed resignation, removal or otherwise, the Directors
then in office shall continue to act, and actions that would otherwise be taken
by a majority of the Directors may be taken by a majority of the Directors then
in office, even if less than a quorum. A Director elected to fill a vacancy
shall hold office until his or her successor has been elected and qualified or
until his or her earlier death, resignation or removal.
     Section 4.10 Directors as Agents. The Directors, to the extent of their
powers set forth in this Agreement, are agents of the Company for the purpose of
the Company’s business, and the actions of the Directors taken in accordance
with such powers shall bind the Company. Except as otherwise provided in
Section 1.3 and notwithstanding the last sentence of Section 18-402 of the
Delaware Act, no single Director shall have the power to bind the Company and
the Board shall have the power to act only collectively in the manner specified
herein.
     Section 4.11 Officers. The Board shall appoint an individual or individuals
to serve as the Company’s Chief Executive Officer and President and Chief
Financial Officer and may, from time to time as it deems advisable, appoint
additional officers of the Company (together with the Chief Executive Officer
and President and Chief Financial Officer, the “Officers”) and assign such
officers titles (including, without limitation, Vice President, Secretary and
Treasurer). Unless otherwise decided by a majority of the Board, each Management
Member shall be an officer of the Company. Unless the Board decides otherwise,
if the title is one commonly used for officers of a business corporation formed
under the Delaware General Corporation Law, the assignment of such title shall
constitute the delegation to such person of the authorities and duties that are
normally associated with that office. Any delegation pursuant to this
Section 4.11 may be revoked at any time by the Board. Any Officer may be removed
with or without cause by the Board, except as otherwise provided in any services
or employment agreement between such Officer and the Company.
     Section 4.12 Strategic Planning Committee. The Company shall establish a
Strategic Planning Committee to advise the President and Chief Executive Officer
of the Company on such matters as he shall request, which shall at a minimum
include (but shall not be limited to) assessment of and advice regarding (a) the
business affairs and prospects of the Company and its Subsidiaries; (b)
developing and implementing corporate and business strategy and planning for the
Company and its Subsidiaries, including plans and programs for improving
operating, marketing and financial performance, budgeting of future corporate
investments, acquisition and divestiture strategies, and reorganization programs
and (c) planning for and assessment of strategic opportunities and disposition
prospects for the Company and its Subsidiaries. The Strategic Planning Committee
shall have no decision-making authority, but instead shall advise and report to,
and be chaired by, the President and Chief Executive Officer of the Company. The
Strategic Planning Committee shall consist of each Management Member (excluding
Inactive

10



--------------------------------------------------------------------------------



 



Management Members). The Strategic Planning Committee shall meet at least
semiannually and in connection with matters determined by the Board in its sole
discretion.
ARTICLE V
INVESTMENT REPRESENTATIONS, WARRANTIES AND COVENANTS
     Section 5.1 Representations, Warranties and Covenants of Members.
     (a) Investment Intention and Restrictions on Disposition. Each Member
represents and warrants that such Member is acquiring the Interests solely for
such Member’s own account for investment and not with a view to resale in
connection with any distribution thereof. Each Member agrees that such Member
will not, directly or indirectly, Transfer any of the Interests (or solicit any
offers to buy, purchase or otherwise acquire or take a pledge of any of the
Interests) or any interest therein or any rights relating thereto or offer to
Transfer, except in compliance with the Securities Act, all applicable state
securities or “blue sky” laws and this Agreement, as the same shall be amended
from time to time. Any attempt by a Member, directly or indirectly, to Transfer,
or offer to Transfer, any Interests or any interest therein or any rights
relating thereto without complying with the provisions of this Agreement, shall
be void and of no effect.
     (b) Securities Laws Matters. Each Member acknowledges receipt of advice
from the Company that (i) the Interests have not been registered under the
Securities Act or qualified under any state securities or “blue sky” laws, (ii)
it is not anticipated that there will be any public market for the Interests,
(iii) the Interests must be held indefinitely and such Member must continue to
bear the economic risk of the investment in the Interests unless the Interests
are subsequently registered under the Securities Act and such state laws or an
exemption from registration is available, (iv) Rule 144 promulgated under the
Securities Act (“Rule 144”) is not presently available with respect to sales of
any securities of the Company and the Company has made no covenant to make
Rule 144 available and Rule 144 is not anticipated to be available in the
foreseeable future, (v) when and if the Interests may be disposed of without
registration in reliance upon Rule 144, such disposition can be made only in
limited amounts and in accordance with the terms and conditions of such Rule and
the provisions of this Agreement, (vi) if the exemption afforded by Rule 144 is
not available, public sale of the Interests without registration will require
the availability of an exemption under the Securities Act, (vii) restrictive
legends shall be placed on any certificate representing the Interests and (viii)
a notation shall be made in the appropriate records of the Company indicating
that the Interests are subject to restrictions on transfer and, if the Company
should in the future engage the services of a transfer agent, appropriate
stop-transfer instructions will be issued to such transfer agent with respect to
the Interests.
     (c) Ability to Bear Risk. Each Member represents and warrants that (i) such
Member’s financial situation is such that such Member can afford to bear the
economic risk of holding the Interests for an indefinite period and (ii) such
Member can afford to suffer the complete loss of such Member’s investment in the
Interests.
     (d) Access to Information; Sophistication; Lack of Reliance. Each Member
represents and warrants that (i) such Member is familiar with the business and
financial condition,

11



--------------------------------------------------------------------------------



 



properties, operations and prospects of the Company and that such Member has
been granted the opportunity to ask questions of, and receive answers from,
representatives of the Company concerning the Company and the terms and
conditions of the purchase of the Interests and to obtain any additional
information that such Member deems necessary, (ii) such Member’s knowledge and
experience in financial and business matters is such that such Member is capable
of evaluating the merits and risk of the investment in the Interests and (iii)
such Member has carefully reviewed the terms and provisions of this Agreement
and has evaluated the restrictions and obligations contained therein. In
furtherance of the foregoing, each Member represents and warrants that (i) no
representation or warranty, express or implied, whether written or oral, as to
the financial condition, results of operations, prospects, properties or
business of the Company or as to the desirability or value of an investment in
the Company has been made to such Member by or on behalf of the Company, (ii)
such Member has relied upon such Member’s own independent appraisal and
investigation, and the advice of such Member’s own counsel, tax advisors and
other advisors, regarding the risks of an investment in the Company and (iii)
such Member will continue to bear sole responsibility for making its own
independent evaluation and monitoring of the risks of its investment in the
Company.
     (e) Accredited Investor. Each Member represents and warrants that such
Member is an “accredited investor” as such term is defined in Rule 501(a) of
Regulation D promulgated under the Securities Act and, in connection with the
execution of this Agreement, agrees to deliver such certificates to that effect
as the Board may request.
     Section 5.2 Additional Representations and Warranties of Non-Investor
Members. Each Non-Investor Member represents and warrants that (i) such
Non-Investor Member has duly executed and delivered this Agreement, (ii) all
actions required to be taken by or on behalf of the Non-Investor Member to
authorize it to execute, deliver and perform its obligations under this
Agreement have been taken and this Agreement constitutes such Non-Investor
Member’s legal, valid and binding obligation, enforceable against such
Non-Investor Member in accordance with the terms hereof, (iii) the execution and
delivery of this Agreement and the consummation by the Non-Investor Member of
the transactions contemplated hereby in the manner contemplated hereby do not
and will not conflict with, or result in a breach of any terms of, or constitute
a default under, any agreement or instrument or any applicable law, or any
judgment, decree, writ, injunction, order or award of any arbitrator, court or
governmental authority which is applicable to the Non-Investor Member or by
which the Non-Investor Member or any material portion of its properties is
bound, (iv) no consent, approval, authorization, order, filing, registration or
qualification of or with any court, governmental authority or third person is
required to be obtained by such Non-Investor Member in connection with the
execution and delivery of this Agreement or the performance of such Non-Investor
Member’s obligations hereunder, (v) if such Non-Investor Member is an
individual, such Non-Investor Member is a resident of the state set forth
opposite such Non-Investor Member’s name on Schedule A and (vi) if such
Non-Investor Member is not an individual, such Non-Investor Member’s principal
place of business and mailing address is in the state set forth opposite such
Non-Investor Member’s name on Schedule A.

12



--------------------------------------------------------------------------------



 



     Section 5.3 Additional Representations and Warranties of Investor Members.
     (a) Due Organization; Power and Authority, etc. GSCP Onshore represents and
warrants that it is a limited partnership duly formed, validly existing and in
good standing under the laws of the State of Delaware. GS Capital Partners V
Offshore Fund, L.P. represents and warrants that it is an exempted limited
partnership duly formed, validly existing and in good standing under the laws of
the Cayman Islands. GSCP Institutional represents and warrants that it is a
limited partnership duly formed, validly existing and in good standing under the
laws of the State of Delaware. GS Capital Partners V GmbH & Co. KG represents
and warrants that it is a limited partnership duly formed, validly existing and
in good standing under the laws of Germany. Each Investor Member further
represents and warrants that it has all necessary power and authority to enter
into this Agreement to carry out the transactions contemplated herein.
     (b) Authorization; Enforceability. All actions required to be taken by or
on behalf of such Investor Member to authorize it to execute, deliver and
perform its obligations under this Agreement have been taken, and this Agreement
constitutes the legal, valid and binding obligation of such Investor Member,
enforceable against such Investor Member in accordance with its terms, except as
the same may be affected by bankruptcy, insolvency, moratorium or similar laws,
or by legal or equitable principles relating to or limiting the rights of
contracting parties generally.
     (c) Compliance with Laws and Other Instruments. The execution and delivery
of this Agreement and the consummation by such Investor Member of the
transactions contemplated hereby and thereby in the manner contemplated hereby
and thereby do not and will not conflict with, or result in a breach of any
terms of, or constitute a default under, any agreement or instrument or any
applicable law, or any judgment, decree, writ, injunction, order or award of any
arbitrator, court or governmental authority which is applicable to such Investor
Member or by which such Investor Member or any material portion of its
properties is bound, except for conflicts, breaches and defaults that,
individually or in the aggregate, will not have a material adverse effect upon
the financial condition, business or operations of such Investor Member or upon
such Investor Member’s ability to enter into and carry out its obligations under
this Agreement.
     (d) Executing Parties. The person executing this Agreement on behalf of
each Investor Member has full power and authority to bind such Investor Member
to the terms hereof and thereof.
     Section 5.4 Additional Covenants of Management Members. Each Management
Member hereby agrees that, upon the receipt of any Override Unit, it shall make
an election pursuant to section 83(b) of the Code.
ARTICLE VI
CAPITAL ACCOUNTS; CAPITAL CONTRIBUTIONS
     Section 6.1 Capital Accounts. A separate capital account (a “Capital
Account”) shall be established and maintained for each Member.

13



--------------------------------------------------------------------------------



 



     Section 6.2 Adjustments.
     (a) Any contributions of property after the date hereof shall be valued at
their Fair Market Value.
     (b) As of the end of each Accounting Period, the balance in each Member’s
Capital Account shall be adjusted by (i) increasing such balance by (A) such
Member’s allocable share of Net Income (allocated in accordance with
Section 8.1), (B) the items of gross income allocated to such Member pursuant to
Section 8.2 and (C) the amount of cash and the Fair Market Value of any property
(as of the date of the contribution thereof and net of any liabilities
encumbering such property) contributed to the Company by such Member during such
Accounting Period, if any, and (ii) decreasing such balance by (A) the amount of
cash and the Fair Market Value of any property (as of the date of the
distribution thereof and net of any liabilities encumbering such property)
distributed to such Member during such Accounting Period, (B) such Member’s
allocable share of Net Loss (allocated in accordance with Section 8.1) and
(C) the items of gross deduction allocated to such Member pursuant to
Section 8.2. The provisions of this Agreement relating to the maintenance of
Capital Accounts are intended to comply with Treasury Regulations section
1.704-1(b) and section 1.704-2 and shall be interpreted and applied in a manner
consistent with such Treasury Regulations.
     Section 6.3 Additional Capital Contributions. No Member shall be required
to make any additional capital contribution to the Company in respect of the
Interests then owned by such Member. A Member may make further capital
contributions to the Company, but only with the written consent of the Board
acting by majority vote. The provisions of this Section 6.3 are intended solely
to benefit the Members and, to the fullest extent permitted by applicable law,
shall not be construed as conferring any benefit upon any creditor of the
Company (and no such creditor shall be a third party beneficiary of this
Agreement), and no Member shall have any duty or obligation to any creditor of
the Company to make any additional capital contributions or to cause the Board
to consent to the making of additional capital contributions.
     Section 6.4 Negative Capital Accounts. Except as otherwise required by this
Agreement, no Member shall be required to make up a negative balance in its
Capital Account.
ARTICLE VII
ADDITIONAL TERMS APPLICABLE TO OVERRIDE UNITS
     Section 7.1 Certain Terms.
     (a) Forfeiture of Operating Units. A Management Member’s Operating Units
shall be subject to forfeiture in accordance with the schedule in Section 7.2
hereof if he or she becomes an Inactive Management Member before the fifth
anniversary of the Issuance Date of the Operating Units.
     (b) Valuation of the Value Units; Forfeiture of Operating Units. Value
Units will not participate in distributions under Article IX until from and
after any point in time when the Current Value is at least two times the Initial
Price. All Value Units will participate in distributions from and after any
point in time when the Current Value is at least four times the

14



--------------------------------------------------------------------------------



 



Initial Price, and if at any time the Current Value is greater than two times
but less than four times the Initial Price the number of a Management Member’s
Value Units that will participate in distributions at such time shall be that
portion of such Management Member’s Value Units that bears the same ratio as a
fraction the numerator of which is the Current Value minus the product of (w)
two and (x) the Initial Price, and the denominator of which is the product of
(y) two and (z) the Initial Price. This Section 7.1(b) shall be applied to a
Value Unit only after such Value Unit is no longer subject to Section 9.1(c).
Any amount that is not distributed to the holder of any Value Unit as a result
of this Section 7.1(b) shall be distributed pursuant to Section 9.1(b).
     In the event that any portion of the Value Units does not become eligible
to participate in distributions pursuant to this Section 7.1(b) upon the
occurrence of an Exit Event, such portion of such Value Units shall
automatically be forfeited.
     (c) Certain Adjustments. On the tenth anniversary of the Issuance Date of
any Override Unit, each such Override Unit (unless previously forfeited pursuant
to this Agreement) shall (i) in the case of any Operating Unit, automatically
convert into one Value Unit and (ii) in the case of any Value Unit (including
any Value Units issued pursuant to clause (i) of this sentence and treating such
Value Units as issued on the original Issuance Date of the Operating Unit giving
rise to the conversion), be subject to Section 7.1(b) modified by substituting
“10 times” for “two times” in each place where “two times” appears and
substituting “12 times” for “four times” in each place where “four times”
appears.
     (d) Calculations. All calculations required or contemplated by
Section 7.1(b) or Section 7.1(c) shall be made in the sole determination of the
Board and shall be final and binding on the Company and each Management Member.
     (e) Benchmark Amount. The Board shall determine the Benchmark Amount with
respect to each Override Unit at the time such Override Unit is issued to a
Management Member, which shall be reflected on Schedule A. The Benchmark Amount
of each issued Override Unit shall be reflected on Schedule A, which (together
with the provisions of Sections 9.1(b) through (c)) are intended to result in
such Override Unit being treated as a profits interest for U.S. federal income
tax purposes as of the date such Override Unit is issued.
     Section 7.2 Effects of Termination of Employment on Override Units.
     (a) Forfeiture of Override Units upon Termination.
     (i) Termination for Cause. Unless otherwise determined by the Board in a
manner more favorable to such Management Member, in the event that a Management
Member ceases to provide services to the Company or one of its Subsidiaries in
connection with any termination for Cause, all of the Override Units issued to
such Inactive Management Member shall be forfeited.
     (ii) Other Termination. Unless otherwise determined by the Override Unit
Committee in a manner more favorable to such Management Member, in the event
that a Management Member ceases to provide services to the Company or one of its

15



--------------------------------------------------------------------------------



 



Subsidiaries in connection with the termination of employment of such Member for
any reason other than a termination for Cause, then, in the event that (x) an
Exit Event has not yet occurred, and (y) no definitive agreement shall be in
effect regarding a transaction, which, if consummated, would result in an Exit
Event, then all of the Value Units (other than any Value Units that are exempt
from forfeiture pursuant to this Section 7.2.(a)(ii) by virtue of the
application of Section 7.2(a)(iii)) issued to such Inactive Management Member
shall be forfeited and a percentage of the Operating Units issued to such
Inactive Management Member shall be forfeited according to the following
schedule (it being understood that in the event that such forfeiture does not
occur as a result of the operation of clause (y) but the definitive agreement
referred to in such clause (y) subsequently terminates without consummation of
an Exit Event, then the forfeiture of all of the Value Units (other than any
Value Units that are exempt from forfeiture pursuant to this Section 7.2.(a)(ii)
by virtue of the application of Section 7.2(a)(iii)) and of the applicable
percentage of Operating Units referred to herein shall thereupon occur):

              Percentage of such     Inactive Management     Member’s Operating
Units If the termination occurs   to be Forfeited
Before the second anniversary of the Issuance Date of such Inactive Management
Member’s Operating Units
    100 %
 
       
On or after the second anniversary, but before the third anniversary, of the
Issuance Date of such Inactive Management Member’s Operating Units
    75 %
 
       
On or after the third anniversary, but before the fourth anniversary, of the
Issuance Date of such Inactive Management Member’s Operating Units
    50 %
 
       
On or after the fourth anniversary, but before the fifth anniversary, of the
Issuance Date of such Inactive Management Member’s Operating Units
    25 %
 
       
On or after the fifth anniversary of the Issuance Date of such Inactive
Management Member’s Operating Units
    0 %

     (iii) Treatment of Value Units upon Death and Disability of a Management
Member. In the event that a Management Member ceases to provide services to the
Company or one of its Subsidiaries due to such Member’s death or Disability, a
percentage (determined in accordance with the following schedule) of the Value
Units issued to such Inactive Management Member shall not be subject to
forfeiture pursuant to Section 7.2(a)(ii):

16



--------------------------------------------------------------------------------



 



              Percentage of such     Inactive Management     Member’s Value
Units     Not Subject to Forfeiture     Pursuant to Section If death or
Disability occurs   7.2(a)(ii)
Before the second anniversary of the Issuance Date of such Inactive Management
Member’s Value Units
    0 %
 
       
On or after the second anniversary, but before the third anniversary, of the
Issuance Date of such Inactive Management Member’s Value Units
    25 %
 
       
On or after the third anniversary, but before the fourth anniversary, of the
Issuance Date of such Inactive Management Member’s Value Units
    50 %
 
       
On or after the fourth anniversary, but before the fifth anniversary, of the
Issuance Date of such Inactive Management Member’s Value Units
    75 %
 
       
On or after the fifth anniversary of the Issuance Date of such Inactive
Management Member’s Value Units
    100 %

     (b) Inactive Management Members. If a Management Member ceases to provide
services to or for the benefit of the Company or one of its Subsidiaries in
connection with the termination of employment of such Member for any reason, the
Common Units held by such Member shall cease to have voting rights and such
Member shall be thereafter referred to herein as a “Inactive Management Member”
with only the rights of an Inactive Management Member specified herein.
Notwithstanding the foregoing, such Inactive Management Member shall continue to
be treated as a Member (including, for the avoidance of doubt, for purposes of
Article IX hereof).
     (c) Effect of Forfeiture. Any Override Unit, which is forfeited, shall be
cancelled for no consideration.
ARTICLE VIII
ALLOCATIONS
     Section 8.1 Book Allocations of Net Income and Net Loss.
     (a) Except as provided in Section 8.2, Net Income and Net Loss of the
Company shall be allocated among the Members’ Capital Accounts as of the end of
each Accounting Period or

17



--------------------------------------------------------------------------------



 



portion thereof in a manner that as closely as possible gives effect to the
economic provisions of this Agreement.
     (b) Except as otherwise provided in Section 8.2, all items of gross income,
gain, loss and deduction included in the computation of Net Income and Net Loss
shall be allocated in the same proportion as are Net Income and Net Loss.
     Section 8.2 Special Book Allocations.
     (a) Qualified Income Offset. If any Member unexpectedly receives any
adjustment, allocation or distribution described in Treasury Regulations section
1.704-1(b)(2)(ii)(d)(4), (5) or (6) and such adjustment, allocation or
distribution causes or increases a deficit in such Member’s Capital Account in
excess of its obligation to make additional Capital Contributions (a “Deficit”),
items of gross income and gain for such Accounting Period and each subsequent
Accounting Period shall be specifically allocated to such Member in an amount
and manner sufficient to eliminate, to the extent required by the Treasury
Regulations, the Deficit of such Member as quickly as possible; provided that an
allocation pursuant to this Section 8.2(a) shall be made only if and to the
extent that such Member would have a Deficit after all other allocations
provided for in this Article VIII have been tentatively made as if this
Section 8.2(a) were not in this Agreement. This Section 8.2(a) is intended to
comply with the qualified income offset provision of Treasury Regulations
section 1.704-1(b)(2)(ii)(d) and shall be interpreted in a manner consistent
therewith.
     (b) Notwithstanding anything to the contrary in this Agreement, items of
gross income, gain, loss or deduction shall be specifically allocated to
particular Members to the extent necessary to comply with applicable law
(including the requirement to make “forfeiture allocations” within the meaning
of Prop. Treas. Reg. Section 1. 704- 1(b)(4)(xii)).
     (c) Restorative Allocations. Any special allocations of items of income or
gain pursuant to this Section 8.2 shall be taken into account in computing
subsequent allocations pursuant to this Agreement so that the net amount for any
item so allocated and all other items allocated to each Member pursuant to this
Agreement shall be equal, to the extent possible, to the net amount that would
have been allocated to each Member pursuant to the provisions of this Agreement
if such special allocations had not occurred.
     Section 8.3 Tax Allocations. The income, gains, losses, credits and
deductions recognized by the Company shall be allocated among the Members, for
U.S. federal, state and local income tax purposes, to the extent permitted under
the Code and the Treasury Regulations, in the same manner that each such item is
allocated to the Members’ Capital Accounts. Notwithstanding the foregoing, the
Board shall have the power to make such allocations for U.S. federal, state and
local income tax purposes so long as such allocations have substantial economic
effect, or are otherwise in accordance with the Members’ Interests, in each case
within the meaning of the Code and the Treasury Regulations. Notwithstanding the
previous sentence, in allocating income, gain, loss, credits, and deductions
among the Members for U.S. federal, state, and local income tax purposes, the
Board has discretion to: (1) disregard Section 7.1(c); and (2) compute Current
Value by assuming that the price per Common Unit will equal the quotient
obtained by dividing: (x) the aggregate capital accounts of all Members, by
(y) the

18



--------------------------------------------------------------------------------



 



number of Common Units outstanding, including all Override Units issued and
outstanding at the end of the taxable year, whether vested or unvested, other
than Override Units (including without limitation, Value Units issued hereunder)
that, by their terms would be forfeited in conjunction with the occurrence of an
Exit Event if they did not become eligible to participate in distributions
pursuant to Section 7.1(b) upon the occurrence of the Exit Event. In accordance
with section 704(c) of the Code and the Treasury Regulations thereunder, income,
gain, loss and deduction with respect to any property contributed to the capital
of the Company shall, solely for tax purposes, be allocated among the Members so
as to take account of any variation between the adjusted basis of such property
to the Company for U.S. federal income tax purposes and its Book Value.
ARTICLE IX
DISTRIBUTIONS
     Section 9.1 Distributions Generally.
     (a) The Company may make distributions to the Members to the extent that
the cash available to the Company is in excess of the reasonably anticipated
needs of the business (including reserves). In determining the amount
distributable to each Member, the provisions of this Section 9.1 shall be
applied in an iterative manner.
     (b) Subject to Section 9.1(c), (d), (e) and (f), any such distributions
shall be made to the Members in proportion to the number of Units held by each
Member as of the time of such distribution.
     (c) The amount of any proposed distribution to a holder of any Override
Unit pursuant to Section 9.1(b) in respect of such Override Unit shall be
reduced until the total reductions in proposed distributions pursuant to this
Section 9.1(c) in respect of such Override Unit equals the Benchmark Amount in
respect of such Override Unit. Any amount that is not distributed to the holder
of any Override Unit pursuant to this Section 9.1(c) shall be distributed
pursuant to Section 9.1(b) and shall remain subject to this Section 9.1(c).
     (d) In the event that pursuant to Section 7.1(b) a Value Unit was not
previously entitled to participate in an actual distribution made by the Company
under Section 9.1(b) but under the terms of Section 7.1(b) such Value Unit is
currently entitled to participate in distributions, then Section 9.1(b)
notwithstanding, any distributions by the Company shall be made 100% to the
holder of such Value Unit in respect of such Value Unit until the total
distributions made pursuant to this Section 9.1(d) in respect of such Value Unit
equal the total distributions that would have been made in respect of such Value
Unit if such Value Unit (and any other Value Units currently entitled to
participate in distributions) had at all times been entitled to participate in
distributions to the extent set forth in Section 7.1(b). In the event that this
Section 9.1(d) applies to two or more Value Units at the same time, the
distributions contemplated by this Section 9.1(d) shall be made in respect of
each such Value Unit in proportion to the amounts distributable under this
Section 9.1(d) in respect of each such Value Unit. For the avoidance of doubt,
this Section 9.1(d) shall not apply to any Value Unit that is forfeited. The
Board shall have the power in its sole discretion to make adjustments to the
operation of this Section 9.1(d) if

19



--------------------------------------------------------------------------------



 



the Board determines in its sole discretion that such adjustments will further
the intent of this Section 9.1(d).
     (e) Notwithstanding any other provision in this Agreement, (i) any income
recognized by the Company in respect of the dividend received by the Company on
October 24, 2007, shall be allocated for Capital Account maintenance and U.S.
federal income tax purposes among the members in proportion to the number of
Common Units held by each Member as of such date, (ii) the cash received by the
company in respect of such dividend shall be distributed by the Company to the
Members in proportion to the number of Common Units held by each Member as of
such date and (except as otherwise provided by this Section 9.1(e)) shall not
otherwise be taken into account in making the computations required by this
Section 9.1, and (iii) to the extent of the increase, if any, in the value of
the Company’s assets over their value as of October 24, 2007, any distribution
after October 24, 2007 shall be made to the Members in proportion to the number
of Override Units held by each Member as of October 24, 2007 until the aggregate
amount distributed pursuant to this clause (iii) equals the amount that would
have been distributed to such Members in respect of their Override Units under
Section 9.1(b) but for clause (ii) so that, to the extent of such increase in
value, the aggregate amount received by each Member is the same as what each
Member would have received but for this Section 9.1(e).
     (f) With respect to each Override Unit issued pursuant to the final
sentence of Section 3.2(b)(i), once distributions with respect to such Override
Unit have been reduced in an aggregate amount equal to the Benchmark Amount of
such Override Unit, amounts otherwise distributable to the Members pursuant to
Section 9.1(b) shall instead be distributed to the holders of such Override Unit
until such holder has received aggregate distributions with respect to such
Override Unit equal to the distributions such holder would have received had the
Benchmark Amount of such Override Unit been the Benchmark Amount attributable to
the Override Unit cancelled pursuant to Section 7.2 which such Override Unit
replaced. The Board, in its sole discretion, shall determine the Benchmark
Amount attributable to the Override Unit cancelled pursuant to Section 7.2 that
such Override Unit replaced. In the event that more than one Override Unit is
entitled to distributions pursuant to this Section 9.1(f), the Board shall
apportion distributions among such Override Units in its sole discretion.
     Section 9.2 Distributions In Kind. In the event of a distribution of
Company property, such property shall for all purposes of this Agreement be
deemed to have been sold at its Fair Market Value and the proceeds of such sale
shall be deemed to have been distributed to the Members.
     Section 9.3 No Withdrawal of Capital. Except as otherwise expressly
provided in Article XIII, no Member shall have the right to withdraw capital
from the Company or to receive any distribution or return of such Member’s
Capital Contributions.
     Section 9.4 Withholding.
     (a) Each Member shall, to the fullest extent permitted by applicable law,
indemnify and hold harmless each Person who is or who is deemed to be the
responsible withholding agent for U.S. federal, state or local income tax
purposes against all claims, liabilities and expenses of whatever nature (other
than any claims, liabilities and expenses in the nature of penalties and

20



--------------------------------------------------------------------------------



 



accrued interest thereon that result from such Person’s fraud, willful
misfeasance, bad faith or gross negligence) relating to such Person’s obligation
to withhold and to pay over, or otherwise pay, any withholding or other taxes
payable by the Company or as a result of such Member’s participation in the
Company.
     (b) Notwithstanding any other provision of this Article IX, (i) each Member
hereby authorizes the Company to withhold and to pay over, or otherwise pay, any
withholding or other taxes payable by the Company or any of its Affiliates with
respect to such Member or as a result of such Member’s participation in the
Company and (ii) if and to the extent that the Company shall be required to
withhold or pay any such taxes (including any amounts withheld from amounts
payable to the Company to the extent attributable, in the judgment of the
Members, to such Member’s Interest), such Member shall be deemed for all
purposes of this Agreement to have received a payment from the Company as of the
time such withholding or tax is required to be paid, which payment shall be
deemed to be a distribution with respect to such Member’s Interest to the extent
that the Member (or any successor to such Member’s Interest) is then entitled to
receive a distribution. To the extent that the aggregate of such payments to a
Member for any period exceeds the distributions to which such Member is entitled
for such period, such Member shall make a prompt payment to the Company of such
amount. It is the intention of the Members that no amounts will be includible as
compensation income to any Management Member, or will give rise to any
withholding taxes imposed on compensation income, for United States federal
income tax purposes as a result of the receipt, vesting or disposition of, or
lapse of any restriction with respect to, any Override Units granted to such
Member.
     (c) If the Company makes a distribution in kind and such distribution is
subject to withholding or other taxes payable by the Company on behalf of any
Member, such Member shall make a prompt payment to the Company of the amount of
such withholding or other taxes by wire transfer.
     Section 9.5 Restricted Distributions. Notwithstanding any provision to the
contrary contained in this Agreement, the Company shall not make a distribution
to any Member on account of its Interest if such distribution would violate
Section 18-607 of the Delaware Act or other applicable law.
     Section 9.6 Tax Distributions. In the event that the Company sells an
equity interest in a Subsidiary, resulting in taxable income being recognized by
the Members, or the Members are otherwise allocated taxable income from the
Company (in each case, other than upon an Exit Event), the Company may make
distributions to the Members to the extent of available cash (as determined by
the Board in its discretion) in an amount equal to such income multiplied by a
reasonable tax rate determined by the Board; it being understood that, if the
Members are allocated material taxable income without corresponding cash
distributions sufficient to pay the resulting tax liabilities, it is the
Company’s intention to make the tax distributions referred to herein; provided
that the Board in its sole discretion shall determine whether any such tax
distributions will be made. Any distributions made to a Member pursuant to this
Section 9.6 shall reduce the amount otherwise distributable to such Member
pursuant to the other provisions of this Agreement, so that to the maximum
extent possible, the total amount of distributions received by each Member
pursuant to this Agreement at any time is the same as such Member would have
received if no distribution had been made pursuant to this Section 9.6. To the
extent

21



--------------------------------------------------------------------------------



 



the cumulative sum of tax distributions made to a Member under this Section 9.6
has not been applied pursuant to the preceding sentence to reduce other amounts
distributable to such Member, such Member shall contribute to the Company the
remaining amounts necessary to give full effect to the preceding sentence on the
date of the final liquidating distribution made by the Company pursuant to
Section 13.2.
ARTICLE X
BOOKS AND RECORDS
     Section 10.1 Books, Records and Financial Statements. At all times during
the continuance of the Company, the Company shall maintain, at its principal
place of business, separate books of account for the Company that shall show a
true and accurate record of all costs and expenses incurred, all charges made,
all credits made and received and all U.S. income derived in connection with the
operation of the Company’s business in accordance with generally accepted
accounting principles consistently applied, and, to the extent inconsistent
therewith, in accordance with this Agreement. Such books of account, together
with a copy of this Agreement and the Certificate, shall at all times be
maintained at the principal place of business of the Company and shall be open
to inspection and examination at reasonable times and upon reasonable notice by
each Member and its duly authorized representative for any purpose reasonably
related to such Member’s Interest; provided that the Company may maintain the
confidentiality of Schedule A.
     Section 10.2 Filings of Returns and Other Writings; Tax Matters Partner.
     (a) The Company shall timely file all Company tax returns and shall timely
file all other writings required by any governmental authority having
jurisdiction to require such filing. Within 90 days after the end of each
taxable year (or as soon as reasonably practicable thereafter), the Company
shall send to each Person that was a Member at any time during such year copies
of Schedule K-1, “Partner’s Share of Income, Credits, Deductions, Etc.”, or any
successor schedule or form, with respect to such Person, together with such
additional information as may be necessary for such Person to file his, her or
its United States federal income tax returns.
     (b) GSCP Onshore shall be the tax matters partner of the Company, within
the meaning of section 6231 of the Code (the “Tax Matters Partner”) unless a
Majority in Interest votes otherwise. Each Member hereby consents to such
designation and agrees that upon the request of the Tax Matters Partner, such
Member will execute, certify, acknowledge, deliver, swear to, file and record at
the appropriate public offices such documents as may be necessary or appropriate
to evidence such consent.
     (c) Promptly following the written request of the Tax Matters Partner, the
Company shall, to the fullest extent permitted by applicable law, reimburse and
indemnify the Tax Matters Partner for all reasonable expenses, including
reasonable legal and accounting fees, claims, liabilities, losses and damages
incurred by the Tax Matters Partner in connection with any administrative or
judicial proceeding with respect to the tax liability of the Members, except to

22



--------------------------------------------------------------------------------



 



the extent arising from the bad faith, gross negligence, willful violation of
law, fraud or breach of this Agreement by such Tax Matters Partner.
     (d) The provisions of this Section 10.2 shall survive the termination of
the Company or the termination of any Member’s Interest and shall remain binding
on the Members for as long a period of time as is necessary to resolve with the
Internal Revenue Service any and all matters regarding the U.S. federal income
taxation of the Company or the Members.
     Section 10.3 Accounting Method. For both financial and tax reporting
purposes, the books and records of the Company shall be kept on the accrual
method of accounting applied in a consistent manner and shall reflect all
Company transactions and be appropriate and adequate for the Company’s business.
ARTICLE XI
LIABILITY, EXCULPATION AND INDEMNIFICATION
     Section 11.1 Liability. Except as otherwise provided by the Delaware Act,
the debts, obligations and liabilities of the Company, whether arising in
contract, tort or otherwise, shall be solely the debts, obligations and
liabilities of the Company, and no Covered Person shall be obligated personally
for any such debt, obligation or liability of the Company solely by reason of
being a Covered Person.
     Section 11.2 Exculpation. No Covered Person shall be liable to the Company
or any other Covered Person for any loss, damage or claim incurred by reason of
any act or omission performed or omitted by such Covered Person in good faith on
behalf of the Company and in a manner believed to be within the scope of
authority conferred on such Covered Person by this Agreement, except that a
Covered Person shall be liable for any such loss, damage or claim incurred by
reason of such Covered Person’s gross negligence, willful misconduct or willful
breach of this Agreement.
     Section 11.3 Fiduciary Duty. Any duties (including fiduciary duties) of a
Covered Person to the Company or to any other Covered Person that would
otherwise apply at law or in equity are hereby eliminated to the fullest extent
permitted under the Delaware Act and any other applicable law; provided that (a)
the foregoing shall not eliminate the obligation of each Covered Person to act
in compliance with the express terms of this Agreement and (b) the foregoing
shall not be deemed to eliminate the implied contractual covenant of good faith
and fair dealing. Notwithstanding anything to the contrary contained in this
Agreement, each of the Members hereby acknowledges and agrees that each of the
Directors, in determining whether or not to vote in support of or against any
particular decision for which the Board’s consent is required, may act in and
consider the best interest of the Member who designated such Director and shall
not be required to act in or consider the best interests of the Company or the
other Members or parties hereto.
     Section 11.4 Indemnification. To the fullest extent permitted by applicable
law, a Covered Person shall be entitled to indemnification from the Company for
any loss, damage or claim incurred by such Covered Person by reason of any act
or omission performed or omitted

23



--------------------------------------------------------------------------------



 



by such Covered Person in good faith on behalf of the Company and in a manner
believed to be within the scope of authority conferred on such Covered Person by
this Agreement, except that no Covered Person shall be entitled to be
indemnified in respect of any loss, damage or claim incurred by such Covered
Person by reason of such Covered Person’s gross negligence, willful misconduct
or willful breach of this Agreement with respect to such acts or omissions;
provided, that any indemnity under this Section 11.4 shall be provided out of
and to the extent of Company assets only, and no Covered Person shall have any
personal liability on account thereof.
     Section 11.5 Expenses. To the fullest extent permitted by applicable law,
expenses (including, without limitation, reasonable attorneys’ fees,
disbursements, fines and amounts paid in settlement) incurred by a Covered
Person in defending any claim, demand, action, suit or proceeding relating to or
arising out of their performance of their duties on behalf of the Company shall,
from time to time, be advanced by the Company prior to the final disposition of
such claim, demand, action, suit or proceeding upon receipt by the Company of an
undertaking by or on behalf of the Covered Person to repay such amount if it
shall ultimately be determined by a court of competent jurisdiction that the
Covered Person is not entitled to be indemnified as authorized in this
Section 11.5.
     Section 11.6 Severability. To the fullest extent permitted by applicable
law, if any portion of this Article shall be invalidated on any ground by any
court of competent jurisdiction, then the Company shall nevertheless indemnify
each Director or Officer and may indemnify each employee or agent of the Company
as to costs, charges and expenses (including reasonable attorneys’ fees),
judgments, fines and amounts paid in settlement with respect to any action, suit
or proceeding, whether civil, criminal, administrative or investigative,
including an action by or in the right of the Company, to the fullest extent
permitted by any applicable portion of this Article that shall not have been
invalidated.
ARTICLE XII
TRANSFERS OF INTERESTS
     Section 12.1 Restrictions on Transfers of Interests by Members. No Member
may Transfer any Interests including, without limitation, to any other Member,
or by gift, or by operation of law or otherwise; provided that, subject to
Section 12.2(b) and Section 12.2(c), Interests may be Transferred by a Member
(i) pursuant to Section 12.3 (“Estate Planning Transfers, Transfers Upon Death
of a Management Member”), (ii) in accordance with Section 12.4 (“Involuntary
Transfers”), or (iii) pursuant to the prior written approval of each of the
Board and CA, in each case, in its sole discretion. Notwithstanding the
forgoing, Interests may be Transferred by an Investor Member to an Affiliate of
such Transferring Investor Member without the approval of the Board or CA.
     Section 12.2 Overriding Provisions.
     (a) Any Transfer in violation of this Article XII shall be null and void ab
initio, and the provisions of Section 12.2(e) shall not apply to any such
Transfers. The approval of any Transfer in any one or more instances shall not
limit or waive the requirement for such approval in any other or future
instance.

24



--------------------------------------------------------------------------------



 



     (b) All Transfers permitted under this Article XII are subject to this
Section 12.2 and Sections 12.5 and 12.6.
     (c) Any proposed Transfer by a Member pursuant to the terms of this
Article XII shall, in addition to meeting all of the other requirements of this
Agreement, satisfy the following conditions: (i) the Transfer will not be
effected on or through an “established securities market” or a “secondary market
or the substantial equivalent thereof,” as such terms are used in Treasury
Regulations section 1.7704-1, and, at the request of the Board, the transferor
and the transferee will have each provided the Company a certificate to such
effect; and (ii) the proposed transfer will not result in the Company having
more than 99 Members, within the meaning of Treasury Regulations section
1.7704-1(h)(1) (determined pursuant to the rules of Treasury Regulations section
1.7704-1(h)(3)). The Board may in its sole discretion waive the condition set
forth in clause (ii) of this Section 12.2(c).
     (d) The Company shall promptly amend Schedule A to reflect any permitted
transfers of Interests pursuant to and in accordance with this Article XII.
     (e) The Company shall, from the effective date of any permitted assignment
of an Interest (or part thereof), thereafter pay all further distributions on
account of such Interest (or part thereof) to the assignee of such Interest (or
part thereof); provided that such assignee shall have no right or powers as a
Member unless such assignee complies with Section 12.6.
     Section 12.3 Estate Planning Transfers; Transfers upon Death of a
Management Member. Interests held by Management Members may be transferred for
estate-planning purposes of such Management Member, to (A) a trust under which
the distribution of the Interests may be made only to beneficiaries who are such
Management Member, his or her spouse, his or her parents, members of his or her
immediate family or his or her lineal descendants, (B) a charitable remainder
trust, the income from which will be paid to such Management Member during his
or her life, (C) a corporation, the shareholders of which are only such
Management Member, his or her spouse, his or her parents, members of his or her
immediate family or his or her lineal descendants or (D) a partnership or
limited liability company, the partners or members of which are only such
Management Member, his or her spouse, his or her parents, members of his or her
immediate family or his or her lineal descendants. Interests may be transferred
as a result of the laws of descent; provided that, in each such case, such
Management Member provides prior written notice to the Board of such proposed
Transfer and makes available to the Board documentation, as the Board may
reasonably request, in order to verify such Transfer.
     Section 12.4 Involuntary Transfers. Any transfer of title or beneficial
ownership of Interests upon default, foreclosure, forfeit, divorce, court order
or otherwise than by a voluntary decision on the part of a Management Member or
Outside Member (each, an “Involuntary Transfer”) shall be void unless such
Management Member or Outside Member complies with this Section 12.4 and enables
the Company to exercise in full its rights hereunder. Upon any Involuntary
Transfer, the Company shall have the right to purchase such Interests pursuant
to this Section 12.4 and the Person to whom such Interests have been Transferred
(the “Involuntary Transferee”) shall have the obligation to sell such Interests
in accordance with this Section 12.4. Upon the Involuntary Transfer of any
Interest, such Management Member or

25



--------------------------------------------------------------------------------



 



Outside Member shall promptly (but in no event later than two days after such
Involuntary Transfer) furnish written notice to the Company indicating that the
Involuntary Transfer has occurred, specifying the name of the Involuntary
Transferee, giving a detailed description of the circumstances giving rise to,
and stating the legal basis for, the Involuntary Transfer. Upon the receipt of
the notice described in the preceding sentence, and for 60 days thereafter, the
Company shall have the right to purchase, and the Involuntary Transferee shall
have the obligation to sell, all (but not less than all) of the Interests
acquired by the Involuntary Transferee for a purchase price equal to the lesser
of (i) the Fair Market Value of such Interest and (ii) the amount of the
indebtedness or other liability that gave rise to the Involuntary Transfer plus
the excess, if any, of the Carrying Value of such Interests over the amount of
such indebtedness or other liability that gave rise to the Involuntary Transfer.
Notwithstanding anything to the contrary, any Involuntary Transfer of Override
Units shall result in the immediate forfeiture of such Override Units and
without any compensation therefor, and such Involuntary Transferee shall have no
rights with respect to such Override Units.
     Section 12.5 Assignments.
     (a) Assignment Generally. The provisions of this Agreement shall be binding
upon and inure to the benefit of the Members hereto and their respective heirs,
legal representatives, successors and assigns; provided that no Non-Investor
Member may assign any of its rights or obligations hereunder without the consent
of GSCP unless such assignment is in connection with a Transfer explicitly
permitted by this Agreement and, prior to such assignment, such assignee
complies with the requirements of Section 12.6.
     Section 12.6 Substitute Members. In the event any Non-Investor Member or
Investor Member Transfers its Interest in compliance with the other provisions
of this Article XII (other than Section 12.4), the transferee thereof shall have
the right to become a substitute Non-Investor Member or substitute Investor
Member, as the case may be, but only upon satisfaction of the following:
     (a) execution of such instruments as the Board deems reasonably necessary
or desirable to effect such substitution; and
     (b) acceptance and agreement in writing by the transferee of the Member’s
Interest to be bound by all of the terms and provisions of this Agreement and
assumption of all obligations under this Agreement (including breaches hereof)
applicable to the transferor and in the case of a transferee of a Management
Member who resides in a state with a community property system, such transferee
causes his or her spouse, if any, to execute a Spousal Waiver in the form of
Exhibit A attached hereto. Upon the execution of the instrument of assumption by
such transferee and, if applicable, the Spousal Waiver by the spouse of such
transferee, such transferee shall enjoy all of the rights and shall be subject
to all of the restrictions and obligations of the transferor of such transferee.
     Section 12.7 Release of Liability. In the event any Member shall sell such
Member’s entire Interest (other than in connection with an Exit Event) in
compliance with the provisions of this Agreement, including, without limitation,
pursuant to the penultimate sentence of Section 12.4, without retaining any
interest therein, directly or indirectly, then the selling Member shall,

26



--------------------------------------------------------------------------------



 



to the fullest extent permitted by applicable law, be relieved of any further
liability arising hereunder for events occurring from and after the date of such
Transfer.
ARTICLE XIII
DISSOLUTION, LIQUIDATION AND TERMINATION
     Section 13.1 Dissolving Events. The Company shall be dissolved and its
affairs wound up in the manner hereinafter provided upon the happening of any of
the following events:
     (a) the Board and the Members shall vote or agree in writing to dissolve
the Company pursuant to the required votes set forth in Section 3.3(d) and
Section 4.3, respectively; or
     (b) any event which, under applicable law, would cause the dissolution of
the Company; provided that, unless required by applicable law, the Company shall
not be wound up as a result of any such event and the business of the Company
shall continue.
     Notwithstanding the foregoing, the death, retirement, resignation,
expulsion, bankruptcy or dissolution of any Member or the occurrence of any
other event that terminates the continued membership of any Member in the
Company under the Delaware Act shall not, in and of itself, cause the
dissolution of the Company. In such event, the remaining Member(s) shall
continue the business of the Company without dissolution.
     Section 13.2 Dissolution and Winding-Up. Upon the dissolution of the
Company, the assets of the Company shall be liquidated or distributed under the
direction of, and to the extent determined by, the Board, and the business of
the Company shall be wound up. Within a reasonable time after the effective date
of dissolution of the Company, the Company’s assets shall be distributed in the
following manner and order:
     First, to creditors in satisfaction of indebtedness (other than any loans
or advances that may have been made by any of the Members to the Company),
whether by payment or the making of reasonable provision for payment, and the
expenses of liquidation, whether by payment or the making of reasonable
provision for payment, including the establishment of reasonable reserves (which
may be funded by a liquidating trust) determined by the Board or the liquidating
trustee, as the case may be, to be reasonably necessary for the payment of the
Company’s expenses, liabilities and other obligations (whether fixed,
conditional, unmatured or contingent);
     Second, to the payment of loans or advances that may have been made by any
of the Members to the Company; and
     Third, to the Members in accordance with Section 9.1, taking into account
any amounts previously distributed under Section 9.1;
provided that no payment or distribution in any of the foregoing categories
shall be made until all payments in each prior category shall have been made in
full, and provided, further, that, if the payments due to be made in any of the
foregoing categories exceed the remaining assets

27



--------------------------------------------------------------------------------



 



available for such purpose, such payments shall be made to the Persons entitled
to receive the same pro rata in accordance with the respective amounts due to
them.
     Section 13.3 Distributions in Cash or in Kind. Upon the dissolution of the
Company, the Board shall use all commercially reasonable efforts to liquidate
all of the Company’s assets in an orderly manner and apply the proceeds of such
liquidation as set forth in Section 13.2; provided that, if in the good faith
judgment of the Board, a Company asset should not be liquidated, the Board shall
cause the Company to allocate, on the basis of the Fair Market Value of any
Company assets not sold or otherwise disposed of, any unrealized gain or loss
based on such value to the Members’ Capital Accounts as though the assets in
question had been sold on the date of distribution and, after giving effect to
any such adjustment, distribute such assets in accordance with Section 13.2 as
if such Fair Market Value had been received in cash, subject to the priorities
set forth in Section 13.2, and provided, further, that the Board shall in good
faith attempt to liquidate sufficient Company assets to satisfy in cash (or make
reasonable provision for) the debts and liabilities referred to in Section 13.2.
     Section 13.4 Termination. The Company shall terminate when the winding up
of the Company’s affairs has been completed, all of the assets of the Company
have been distributed and the Certificate has been canceled, all in accordance
with the Delaware Act.
     Section 13.5 Claims of the Members. The Members and former Members shall
look solely to the Company’s assets for the return of their Capital
Contributions, and if the assets of the Company remaining after payment of or
due provision for all debts, liabilities and obligations of the Company are
insufficient to return such Capital Contributions, the Members and former
Members shall have no recourse against the Company or any other Member.
ARTICLE XIV
MISCELLANEOUS
     Section 14.1 Notices. All notices, requests, demands, waivers and other
communications required or permitted to be given under this Agreement shall be
in writing and shall be deemed to have been duly given if (a) delivered
personally, (b) mailed, certified or registered mail with postage prepaid, (c)
sent by next-day or overnight mail or delivery or (d) sent by fax, as follows
(or to such other address as the party entitled to notice shall hereafter
designate in accordance with the terms hereof):
     (a) If to the Company:
2277 Plaza Drive, Suite 500
Sugar Land, Texas 77479
Attention: John J. Lipinski
Facsimile No.: 281-207-7747

28



--------------------------------------------------------------------------------



 



with copies (which shall not constitute notice) to:
GS Capital Partners V Fund, L.P.
c/o Goldman, Sachs & Co.
85 Broad Street
New York, New York 10004
Attention: Kenneth Pontarelli
Facsimile No.: 212-357-5505
and
Fried, Frank, Harris, Shriver & Jacobson LLP
One New York Plaza
New York, New York 10004
Attention: Robert C. Schwenkel
                Steven Steinman
Facsimile No.: (212) 859-4000
and
Debevoise & Plimpton LLP
919 Third Avenue
New York, New York 10022
Attention: Kevin M. Schmidt
Facsimile No.: (212) 909-6836
     (b) If to a Member, at the address set forth opposite such Member’s name on
Schedule A attached hereto, or at such other address as such Member may
hereafter designate by written notice to the Company.
     All such notices, requests, demands, waivers and other communications shall
be deemed to have been received by (w) if by personal delivery, on the day
delivered, (x) if by certified or registered mail, on the fifth business day
after the mailing thereof, (y) if by next-day or overnight mail or delivery, on
the day delivered, or (z) if by fax, on the day delivered; provided that such
delivery is confirmed.
     Section 14.2 Securities Act Matters. Each Member understands that, in
addition to the restrictions on transfer contained in this Agreement, he or she
must bear the economic risks of his or her investment for an indefinite period
because the Interests have not been registered under the Securities Act.
     Section 14.3 Headings. The headings to sections in this Agreement are for
purposes of convenience only and shall not affect the meaning or interpretation
of this Agreement.
     Section 14.4 Entire Agreement. This Agreement constitutes the entire
agreement among the Members with respect to the subject matter hereof, and
supersedes any prior agreement or understanding among them with respect to the
matters referred to herein. There are

29



--------------------------------------------------------------------------------



 



no representations, warranties, promises, inducements, covenants or undertakings
relating to the Units, other than those expressly set forth or referred to
herein.
     Section 14.5 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.
     Section 14.6 Governing Law; Attorneys’ Fees. This Agreement and the rights
and obligations of the Members hereunder and the Persons subject hereto shall be
governed by, and construed and interpreted in accordance with, the laws of the
State of Delaware, without giving effect to the choice of law principles
thereof. The substantially prevailing party in any action or proceeding relating
to this Agreement shall be entitled to receive an award of, and to recover from
the other party or parties, any fees or expenses incurred by him, her or it
(including, without limitation, reasonable attorneys’ fees and disbursements) in
connection with any such action or proceeding.
     Section 14.7 Waivers. Except as may otherwise be provided by applicable law
in connection with the winding-up, liquidation and dissolution of the Company,
each Member hereby irrevocably waives any and all rights that it may have to
maintain an action for partition of any of the Company’s property.
     Waiver by any Member hereto of any breach or default by any other Member of
any of the terms of this Agreement shall not operate as a waiver of any other
breach or default, whether similar to or different from the breach or default
waived. No waiver of any provision of this Agreement shall be implied from any
course of dealing between the Members hereto or from any failure by any Member
to assert its or his or her rights hereunder on any occasion or series of
occasions.
     EACH MEMBER HEREBY WAIVES THE RIGHT TO TRIAL BY JURY IN ANY ACTION OR
PROCEEDING BASED UPON, ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS
AGREEMENT, OR THE BREACH, TERMINATION OR VALIDITY OF THIS AGREEMENT, OR THE
TRANSACTIONS CONTEMPLATED HEREBY.
     Section 14.8 Invalidity of Provision. The invalidity or unenforceability of
any provision of this Agreement in any jurisdiction shall not affect the
validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of this Agreement, including that
provision, in any other jurisdiction.
     Section 14.9 Further Actions. Each Member shall execute and deliver such
other certificates, agreements and documents, and take such other actions, as
may reasonably be requested by the Company in connection with the continuation
of the Company and the achievement of its purposes, including, without
limitation, (a) any documents that the Company deems necessary or appropriate to
continue the Company as a limited liability company in all jurisdictions in
which the Company or its Subsidiaries conduct or plan to conduct business and
(b) all such agreements, certificates, tax statements and other documents as may
be required to be filed in respect of the Company.

30



--------------------------------------------------------------------------------



 



     Section 14.10 Amendments.
     (a) This Agreement may not be amended, modified or supplemented except by a
written instrument signed by each of the Investor Members; provided, however,
that the Board may make such modifications to this Agreement, including
Schedule A, as are necessary to admit Additional Members who are admitted in
accordance with Sections 3.2, 3.6, 6.2 and 12.2. Notwithstanding the foregoing,
no amendment, modification or supplement shall adversely affect the Management
Members as a class without the consent of a Majority in Interest (exclusive of
Override Units) of the Management Members or, to the extent (and only to the
extent) any particular Management Member would be uniquely and adversely
affected by a proposed amendment, modification or supplement, by such Management
Member; provided, further, that, in either case, no such consent shall be
required for (i) any amendments, modifications or supplements to Article IV or
(ii) for the issuance of additional Units pursuant to Section 3.2. The Company
shall notify all Members after any such amendment, modification or supplement,
other than any amendments to Schedule A, as permitted herein, has taken effect.
     (b) Notwithstanding Section 14.10(a), each Member shall, and shall cause
each of its Affiliates and transferees to, take any action requested by the GSCP
Member that is designed to comply with the finalization of proposed Treasury
Regulations relating to the issuance of partnership equity for services and any
other Treasury Regulation, Revenue Procedure, or other guidance issued with
respect thereto. Without limiting the foregoing, such action may include
authorizing the Company to make any election, agreeing to any condition imposed
on such Member, its Affiliates or its transferee, executing any amendment to
this Agreement or other agreements, executing any new agreement, and agreeing
not to take any contrary position on any tax return or other filing.
     Section 14.11 No Third Party Beneficiaries. Except as otherwise provided
herein, this Agreement is not intended to confer upon any Person, except for the
parties hereto, any rights or remedies hereunder; provided, however, that CA is
an express third party beneficiary of Sections 3.2, 3.6, 12.1 and 12.2(a), with
a direct right of enforcement.
     Section 14.12 Injunctive Relief. The Units cannot readily be purchased or
sold in the open market, and for that reason, among others, the Company and the
Members will be irreparably damaged in the event this Agreement is not
specifically enforced. Each of the Members therefore agrees that, in the event
of a breach of any provision of this Agreement, the aggrieved party may elect to
institute and prosecute proceedings in any court of competent jurisdiction to
enforce specific performance or to enjoin the continuing breach of this
Agreement. Such remedies shall, however, be cumulative and not exclusive, and
shall be in addition to any other remedy which the Company or any Member may
have. Each Member hereby irrevocably submits to the non-exclusive jurisdiction
of the state and federal courts in New York for the purposes of any suit, action
or other proceeding arising out of, or based upon, this Agreement or the subject
matter hereof. Each Member hereby consents to service of process made in
accordance with Section 14.1.
     Section 14.13 Power of Attorney. Each Member hereby constitutes and
appoints GSCP as his or her true and lawful joint representative and
attorney-in-fact in his or her name, place and stead to make, execute,
acknowledge, record and file the following:

31



--------------------------------------------------------------------------------



 



     (a) any amendment to the Certificate which may be required by the laws of
the State of Delaware because of:
     (i) any duly made amendment to this Agreement; or
     (ii) any change in the information contained in such Certificate, or any
amendment thereto;
     (b) any other certificate or instrument which may be required to be filed
by the Company under the laws of the State of Delaware or under the applicable
laws of any other jurisdiction in which counsel to the Company determines that
it is advisable to file;
     (c) any certificate or other instrument which GSCP or the Board deems
necessary or desirable to effect a termination and dissolution of the Company
which is authorized under this Agreement;
     (d) any amendments to this Agreement, duly adopted in accordance with the
terms of this Agreement; and
     (e) any other instruments that GSCP or the Board may deem necessary or
desirable to carry out fully the provisions of this Agreement; provided,
however, that any action taken pursuant to this power shall not, in any way,
increase the liability of the Members beyond the liability expressly set forth
in this Agreement, and provided, further, that, where action by a majority of
the Board is required, such action shall have been taken.
     Such attorney-in-fact is not by the provisions of this Section 14.13
granted any authority on behalf of the undersigned to amend this Agreement,
except as provided for in this Agreement. Such power of attorney is coupled with
an interest and shall continue in full force and effect notwithstanding the
subsequent death or incapacity of the Member granting such power of attorney.
ARTICLE XV
DEFINED TERMS
     Section 15.1 Definitions.
     “Accounting Period” means, for the first Accounting Period, the period
commencing on the date hereof and ending on the next Adjustment Date. All
succeeding Accounting Periods shall commence on the day after an Adjustment Date
and end on the next Adjustment Date.
     “Additional Member” has the meaning given in Section 3.6(a).
     “Adjustment Date” means the last day of each fiscal year of the Company or
any other date determined by the Board, in its sole discretion, as appropriate
for an interim closing of the Company’s books.
     “Affiliate” means, with respect to a specified Person, any Person that
directly, or indirectly through one or more intermediaries, controls, is
controlled by, or is under common

32



--------------------------------------------------------------------------------



 



control with, the specified Person. As used in this definition, the term
“control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through ownership of voting securities, by contract or otherwise.
     “Agreement” means this Second Amended and Restated Limited Liability
Company Agreement of the Company, as this agreement may be amended, modified,
supplemented or restated from time to time after the date hereof.
     “Benchmark Amount” means the amount set with respect to an Override Unit
pursuant to Section 7.1(e).
     “Board” has the meaning given in Section 4.1(a).
     “Book Value” means with respect to any asset, the asset’s adjusted basis
for U.S. federal income tax purposes, except as follows: (i) the Book Value of
any asset contributed or deemed contributed by a Member to the Company shall be
the gross fair market value of such asset at the time of contribution as
reasonably determined by the Board; (ii) the Book Value of any asset distributed
or deemed distributed by the Company to any Member shall be adjusted immediately
prior to such distribution to equal its gross fair market value at such time as
reasonably determined by the Board; (iii) the Book Values of all Company assets
may be adjusted in the discretion of the Board to equal their respective gross
fair market values, as reasonably determined by the Board as of (1) the date of
the acquisition of an additional interest in the Company by any new or existing
Member in exchange for a contribution to the capital of the Company; or (2) upon
the liquidation of the Company (including upon interim liquidating
distributions), or the distribution by the Company to a retiring or continuing
Member of money or other Company property in reduction of such Member’s interest
in the Company; (iv) any adjustments to the adjusted basis of any asset of the
Company pursuant to Sections 734 or 743 of the Code shall be taken into account
in determining such asset’s Book Value in a manner consistent with Treasury
Regulation Section 1.704-1(b)(2)(iv)(m); and (v) if the Book Value of an asset
has been determined pursuant to clause (i) or adjusted pursuant to clauses
(iii) or (iv) above, to the extent and in the manner permitted in the Treasury
Regulations, adjustments to such Book Value for depreciation and amortization
with respect to such asset shall be calculated by reference to Book Value,
instead of tax basis.
     “CA” has the meaning given in the recitals to this Agreement.
     “Capital Account” has the meaning given in Section 6.1.
     “Capital Contribution” means, for any Member, the total amount of cash and
the Fair Market Value of any property contributed to the Company by such Member.
     “Carrying Value” means, with respect to any Interest purchased by the
Company, the value equal to the Capital Contribution, if any, made by the
selling Management Member in respect of any such Interest less the amount of
distributions made in respect of such Interest.

33



--------------------------------------------------------------------------------



 



     “Certificate” means the Certificate of Formation of the Company and any and
all amendments thereto and restatements thereof filed on behalf of the Company
with the office of the Secretary of State of the State of Delaware pursuant to
the Delaware Act.
     “Code” means the Internal Revenue Code of 1986, as amended.
     “Common Units” means a class of Interests in the Company, as described in
Section 3.2(a). For the avoidance of doubt, Common Units shall not include
Override Units.
     “Company” has the meaning given in the introductory paragraph to this
Agreement.
     “Covered Person” means a current or former Member or Director, an Affiliate
of a current or former Member or Director, any officer, director, shareholder,
partner, member, employee, advisor, representative or agent of a current or
former Member or Director or any of their respective Affiliates, or any current
or former officer, employee or agent of the Company or any of its Affiliates.
     “Current Value” means, as of any given time, the sum of (A) the aggregate
amount of distributions pursuant to Section 9.1 received by the Investor Members
prior to such time (including, for the avoidance of doubt, any portion of any
distribution with respect to which Current Value is being determined) in respect
of Common Units plus (B) if such distribution is to be made in connection with
an Exit Event the product of (i) the aggregate amount per Common Unit of
distributions pursuant to Section 9.1 to be received by the Investor Members
upon such Exit Event, which shall be determined assuming that all Override Units
issued and outstanding at the date of the Exit Event (but excluding, any
Override Units (including, without limitation, Value Units issued hereunder),
which, by their terms, would be forfeited in conjunction with the occurrence of
such Exit Event if they did not become eligible to participate in distributions
pursuant to Section 7.1(b) upon the occurrence of the Exit Event) are treated as
if they were Common Units immediately prior to the Exit Event and (ii) the
Investor Member Units outstanding as of the occurrence of such Exit Event.
     “Deficit” has the meaning given in Section 8.2(a).
     “Delaware Act” means the Delaware Limited Liability Company Act, 6 Del. C.
§18-101, et seq., as amended from time to time.
     “Director” has the meaning given in Section 4.1(a).
     “Disability” means, with respect to a Management Member, the termination of
the employment of any Management Member by the Company or any Subsidiary of the
Company that employs such individual (or by the Company on behalf of any such
Subsidiary) as a result of such Management Member’s incapacity due to reasonably
documented physical or mental illness that shall have prevented such Management
Member from performing his or her duties for the Company on a full-time basis
for more than six months and within 30 days after written notice has been given
to such Management Member, such Management Member shall not have returned to the
full time performance of his or her duties, in which case the date of
termination shall be deemed to be the last day of the aforementioned 30-day
period; provided that, in the case of any Management Member who, as of the date
of determination, is party to an effective services,

34



--------------------------------------------------------------------------------



 



severance or employment agreement with the Company, “Disability” shall have the
meaning, if any, specified in such agreement.
     “Exit Event” means a transaction or a combination or series of transactions
(other than an Initial Public Offering) resulting in:

  (a)   the sale, transfer or other disposition by the Investor Members to one
or more Persons that are not, immediately prior to such sale, Affiliates of the
Company or any Investor Member of all of the Interests of the Company
beneficially owned by the Investor Members as of the date of such transaction;
or     (b)   the sale, transfer or other disposition of all of the assets of the
Company and its Subsidiaries, taken as a whole, to one or more Persons that are
not, immediately prior to such sale, transfer or other disposition, Affiliates
of the Company or any Investor Member.

     “Fair Market Value” means, as of any date,

  (a)   for purposes of determining the value of any property owned by,
contributed to or distributed by the Company, (i) in the case of publicly-traded
securities, the average of their last sales prices on the applicable trading
exchange or quotation system on each trading day during the five trading-day
period ending on such date and (ii) in the case of any other property, the fair
market value of such property, as determined in good faith by the Board; or    
(b)   for purposes of determining the value of any Member’s Interest in
connection with Section 12.4 (“Involuntary Transfers”), (i) the fair market
value of such Interest as reflected in the most recent appraisal report
prepared, at the request of the Board, by an independent valuation consultant or
appraiser of recognized national standing, reasonably satisfactory to the Board,
or (ii) in the event no such appraisal exists or the date of such report is more
than one year prior to the date of determination, the fair market value of such
Interest as determined in good faith by the Board.

     “First Amended and Restated LLC Agreement” means the First Amended and
Restated Limited Liability Company Agreement dated as of October 16, 2007.
     “GSCP” means GSCP Onshore, together with GS Capital Partners V Offshore
Fund, L.P., a Cayman Islands exempted limited partnership, GSCP Institutional
and GS Capital Partners V GmbH & Co. KG, a German limited partnership.
     “GSCP Director” means a Director appointed or designated for election
solely by GSCP.
     “GSCP Institutional” means GS Capital Partners V Institutional, L.P., a
Delaware limited partnership.
     “GSCP Member” has the meaning given in the introductory paragraph to this
Agreement.

35



--------------------------------------------------------------------------------



 



     “GSCP Onshore” means GS Capital Partners V Fund, L.P., a Delaware limited
partnership.
     “Inactive Management Member” has the meaning given in Section 7.2(b).
     “Initial Price” means the product of (i) the Investor Members’ average cost
per each Investor Member Unit times (ii) the total number of Investor Member
Units.
     “Initial Public Offering” or “IPO” means the first underwritten public
offering of the common stock of a successor corporation to the Company or a
Subsidiary of the Company to the general public through a registration statement
filed with the Securities and Exchange Commission that covers (together with
prior effective registrations) (i) not less than 25% of the then outstanding
shares of common stock of such successor corporation or such Subsidiary of the
Company on a fully diluted basis or (ii) shares of such successor corporation or
such Subsidiary of the Company that will be traded on any of the New York Stock
Exchange, the American Stock Exchange or the National Association of Securities
Dealers Automated Quotation System after the close of any such general public
offering.
     “Issuance Date” means, with respect to any Interest, the earlier of (i) the
date such Interest was issued and (ii) if such Interest was issued in exchange
for a redeemed Interest (as such term is defined in the Second Amended and
Restated Limited Liability Company Agreement of CA, dated as of July 25, 2005)
of CA, the date on which such redeemed Interest of CA was issued. Unless
otherwise determined by the Board, for the purposes of Section 7.1(c) and
Section 7.2 hereof, the Issuance Date for each Override Unit issued pursuant to
the final sentence of Section 3.2(b)(i) shall be deemed to have been issued on
the same date of the initial issuance of the Override Unit cancelled pursuant to
Section 7.2 that such Override Unit replaced.
     “Interest” means a limited liability interest in the Company, which
represents the interest of each Member in and to the profits and losses of the
Company and such Member’s right to receive distributions of the Company’s
assets, as set forth in this Agreement.
     “Investor Member Units” means the aggregate member of Units held by the
Investor Members at the time of measurement.
     “Investor Members” has the meaning given in the introductory paragraph to
this Agreement.
     “Involuntary Transfer” has the meaning given in Section 12.4.
     “Involuntary Transferee” has the meaning given in Section 12.4.
     “Majority in Interest” means, as of any given record date or other
applicable time, the holders of a majority of the outstanding Units held by
Members as of such date that are entitled to vote at a meeting of Members or to
consent in writing in lieu of a meeting of Members.
     “Management Member” has the meaning given in the introductory paragraph to
this Agreement. A Management Member shall be deemed not to be a “manager” within
the meaning of the Delaware Act (except to the extent Section 4.1(b) applies).

36



--------------------------------------------------------------------------------



 



     “Member” has the meaning given in the introductory paragraph to this
Agreement and includes (i) any Person admitted as an additional or substitute
Member of the Company pursuant to this Agreement and (ii) for the avoidance of
doubt, Inactive Management Members.
     “Net Income” and “Net Loss” mean, respectively, for any period the taxable
income and taxable loss of the Company for the period as determined for U.S.
federal income tax purposes, provided that for the purpose of determining Net
Income and Net Loss (and for purposes of determining items of gross income,
loss, deduction and expense in applying Sections 8.1 and 8.2, but not for income
tax purposes): (i) there shall be taken into account any items required to be
separately stated under Section 703(a) of the Code, (ii) any income of the
Company that is exempt from federal income taxation and not otherwise taken into
account in computing Net Income and Net Loss shall be added to such taxable
income or loss; (iii) if the Book Value of any asset differs from its adjusted
tax basis for federal income tax purposes, any depreciation, amortization or
gain or loss resulting from a disposition of such asset shall be calculated with
reference to such Book Value; (iv) upon an adjustment to the Book Value of any
asset, pursuant to the definition of Book Value, the amount of the adjustment
shall be included as gain or loss in computing such taxable income or loss;
(v) any expenditure of the Company described in Section 705(a)(2)(B) of the Code
or treated as such an expenditure pursuant to Treasury
Regulation Section 1.704-1(b)(2)(iv)(i), and not otherwise taken into account in
computing Net Income or Net Loss pursuant to this definition, shall be
subtracted from such taxable income or loss; (vi) to the extent an adjustment to
the adjusted tax basis of any asset included in Company property pursuant to
Section 734(b) of the Code is required pursuant to Treasury
Regulation Section 1.704-1(b)(2)(iv)(m)(4) to be taken into account in
determining Capital Accounts as a result of a distribution other than in
liquidation of a Member’s interest, the amount of such adjustment shall be
treated as an item of gain (if the adjustment increases the basis of the asset)
or loss (if the adjustment decreases the basis of the asset) from the
disposition of the asset and shall be taken into account for the purposes of
computing Net Income and Net Loss; and (vii) items allocated pursuant to
Section 8.2 shall not be taken into account in computing Net Income or Net Loss.
     “Non-Investor Member” has the meaning given in the introductory paragraph
to this Agreement.
     “Officers” has the meaning given in Section 4.11.
     “Operating Unit” means a sub-class of Override Units, as described in
Section 3.2(b).
     “Original LLC Agreement” has the meaning given in the recitals to this
Agreement.
     “Outside Member” has the meaning given in the introductory paragraph to
this Agreement
     “Override Units” means a class of Interest in the Company, as described in
Section 3.2(b).
     “Person” means any individual, corporation, association, partnership
(general or limited), joint venture, trust, estate, limited liability company,
or other legal entity or organization.

37



--------------------------------------------------------------------------------



 



     “resignation for Good Reason” means a voluntary termination of a Management
Member’s employment with the Company or any Subsidiary of the Company that
employs such individual as a result of either of the following:

  (a)   without the Management Member’s prior written consent, a reduction by
the Company or any such Subsidiary of his or her current salary, other than any
such reduction which is part of a general salary reduction or other
concessionary arrangement affecting all employees or affecting the group of
employees of which the Management Member is a member (after receipt by the
Company of written notice from such Management Member and a 20-day cure period);
or     (b)   the taking of any action by the Company or any such Subsidiary that
would substantially diminish the aggregate value of the benefits provided him or
her under the Company’s or such Subsidiary’s accident, disability, life
insurance and any other employee benefit plans in which he or she was
participating on the date of his or her execution of this Agreement, other than
any such reduction which is (i) required by law, (ii) implemented in connection
with a general concessionary arrangement affecting all employees or affecting
the group of employees of which the Management Member is a member, (iii)
generally applicable to all beneficiaries of such plans (after receipt by the
Company of written notice and a 20-day cure period) or (iv) in accordance with
the terms of any such plan.

or, if such Management Member is a party to a services, severance or employment
agreement with the Company, the meaning as set forth in such services or
employment agreement.
     “Retirement” means the termination of a Management Member’s employment on
or after the date the Management Member attains age 65. Notwithstanding the
foregoing, (i) with respect to any Management Member who is a party to a
services or employment agreement with the Company, “Retirement” shall have the
meaning, if any, specified in such Management Member’s services, severance or
employment agreement and (ii) in the event a Management Member whose employment
with the Company terminates due to Retirement continues to serve as a Director,
of or a consultant to, the Company, such Management Member’s employment with the
Company shall not be deemed to have terminated for purposes of Section 7.2 until
the date as of which such Management Member’s services as a Director, of or
consultant to, the Company shall have also terminated, at which time the
Management Member shall be deemed to have terminated employment due to
retirement.
     “Rule 144” has the meaning given in section 5.1(b).
     “Securities Act” means the Securities Act of 1933, as amended from time to
time.
     “Subsidiary” means any direct or indirect subsidiary of the Company on the
date hereof and any direct or indirect subsidiary of the Company organized or
acquired after the date hereof and shall be deemed to include CVR Energy, Inc.
     “Tax Matters Partner” has the meaning given in Section 10.2(b).

38



--------------------------------------------------------------------------------



 



     “Termination for Cause” or “Cause” means a termination of a Management
Member’s employment by the Company or any subsidiary of the Company that employs
such individual (or by the Company on behalf of any such subsidiary) due to such
Management Member’s (i) refusal or neglect to perform substantially his or her
employment-related duties, (ii) personal dishonesty, incompetence, willful
misconduct or breach of fiduciary duty, (iii) conviction of or entering a plea
of guilty or nolo contendere to a crime constituting a felony or his or her
willful violation of any applicable law (other than a traffic violation or other
offense or violation outside of the course of employment which in no way
adversely affects the Company and its Subsidiaries or its reputation or the
ability of the Management Member to perform his or her employment-related duties
or to represent the Company or any Subsidiary of the Company that employs such
Management Member) or (iv) material breach of any written covenant or agreement
with the Company or any of its Subsidiaries not to disclose any information
pertaining to the Company or such subsidiary or not to compete or interfere with
the Company or such Subsidiary; provided that, in the case of any Management
Member who, as of the date of determination, is party to an effective services,
severance or employment agreement with the Company, “termination for Cause”
shall have the meaning, if any, specified in such agreement.
     “Transfer” means to directly or indirectly transfer, sell, pledge,
hypothecate or otherwise dispose of.
     “Treasury Regulations” means the Regulations of the Treasury Department of
the United States issued pursuant to the Code.
     “Units” means any class of Interests provided for herein.
     “Value Units” means a sub-class of Override Units, as described in
Section 3.2(b).

39



--------------------------------------------------------------------------------



 



SCHEDULE A
Schedule A to the LLC Agreement
GSCP Members

                          Name   Date of Admission   Mailing Address   Capital
Contribution   Common Units
GS Capital Partners V
Fund, L.P.
  October 16, 2007   c/o GS Capital Partners V, L.P.
85 Broad Street
New York, New York 10004
Attention: Kenneth Pontarelli
Facsimile No.: (212) 357-5505   $ 67,303,592.42       5,948,244  
 
                       
GS Capital Partners V
Offshore Fund, L.P.
  October 16, 2007   c/o GS Capital Partners V, L.P.
85 Broad Street
New York, New York 10004
Attention: Kenneth Pontarelli
Facsimile No.: (212) 357-5505   $ 34,766,224.76       3,072,615  
 
                       
GS Capital Partners V
Institutional, L.P.
  October 16, 2007   c/o GS Capital Partners V, L.P.
85 Broad Street
New York, New York 10004
Attention: Kenneth Pontarelli
Facsimile No.: (212) 357-5505   $ 23,079,323.46       2,039,735  
 
                       
GS Capital Partners V
GmbH & Co. KG
  October 16, 2007   c/o GS Capital Partners V, L.P.
85 Broad Street
New York, New York 10004
Attention: Kenneth Pontarelli
Facsimile No.: (212) 357-5505   $ 2,668,359.36       235,827  
Total
          $ 127,817,500.00       11,296,421  

 



--------------------------------------------------------------------------------



 



     
Management Members—Current Holdings

                                                                               
  Override Units     Date of       Capital   Common       Operating          
Benchmark Name   Admission   Mailing Address   Contribution   Units   Issuance
Date   Units   Value Units   Amount
John J. Lipinski
  October 16, 2007   806 Skimmer Court   $ 325,000       28,723     Jul. 25,
2005     N/A       N/A       N/A  
 
      Sugar Land, TX 77478                   November 9, 2009     3,796      
15,185     $ 33.8149  
 
                                                   
The Tara K. Lipinski 2007 Exempt Trust
  October 16, 2007   806 Skimmer Court     N/A       N/A     Jul. 25, 2005    
78,954.5       157,909.25     $ 11.3149  
 
      Sugar Land, TX 77478                   Dec. 29, 2006     18,123      
36,241.5     $ 34.72  
 
                                                   
The Lipinski 2007 Exempt Family Trust
  October 16, 2007   806 Skimmer Court     N/A       N/A     Jul. 25, 2005    
78,954.5       157,909.25     $ 11.3149  
 
      Sugar Land, TX 77478                   Dec. 29, 2006     18,123      
36,241.5     $ 34.72  
 
                                                   
Stanley A. Riemann
  October 16, 2007   5005 Hidalgo, Apt. 810   $ 200,000       17,676     Jul.
25, 2005     70,092.5       140,185.5     $ 11.3149  
 
      Houston, TX 77056                   November 9, 2009     1,370       5,482
    $ 33.8149  
 
                                                   
James T. Rens
  October 16, 2007   8030 NW Breckenridge Drive   $ 125,000       11,047.5    
Jul. 25, 2005     35,982.5       71,965.5     $ 11.3149  
 
      Kansas City, MO 64152                   May 22, 2009     (8,996 )    
(35,983 )        
 
                                                   
Keith D. Osborn
  October 16, 2007   225 Fluor Daniel #13103   $ 125,000       11,047.5     Jul.
25, 2005     35,982.5       71,965.5     $ 11.3149  
 
      Sugar Land 77479                   November 9, 2009     704       2,814  
  $ 33.8149  
 
                                                   
Kevan A. Vick
  October 16, 2007   4704 Cherry Hills Court   $ 125,000       11,047.5     Jul.
25, 2005     35,982.5       71,965.5     $ 11.3149  
 
      Lawrence, KS 66047                   November 9, 2009     704       2,814
    $ 33.8149  
 
                                                   
Robert W. Haugen
  October 16, 2007   5610 Lone Cedar Drive   $ 50,000       4,419     Jul. 25,
2005     35,982.5       71,965.5     $ 11.3149  
 
      Kingwood, TX 77345                   November 9, 2009     704       2,814
    $ 33.8149  
 
                                                   
Wyatt E. Jernigan
  October 16, 2007   250 South Post Oak Lane   $ 50,000       4,419     Jul. 25,
2005     35,982.5       71,965.5     $ 11.3149  
 
      Houston, TX 77056                   November 9, 2009     704       2,814  
  $ 33.8149  
 
                                                   
Alan K. Rugh
  October 16, 2007   2003 Sea King Street   $ 50,000       4,419     Jul. 25,
2005     25,950.5       51,900.5     $ 11.3149  
 
      Houston, TX 77008                   November 9, 2009     507       2,030  
  $ 33.8149  

 



--------------------------------------------------------------------------------



 



     

                                                                               
  Override Units     Date of       Capital   Common       Operating          
Benchmark Name   Admission   Mailing Address   Contribution   Units   Issuance
Date   Units   Value Units   Amount
Daniel J. Daly, Jr.
  October 16, 2007   5364 McCulloch Circle   $ 25,000       2,209.5     Jul. 25,
2005     25,950.5       51,900.5     $ 11.3149  
 
      Houston, TX 77056                   November 9, 2009     507       2,030  
  $ 33.8149  
 
                                                   
Edmund Gross
  October 16, 2007   8824 Rosewood Drive   $ 15,000       1,325.5     Sep 12,
2005     N/A       N/A       N/A  
 
      Prairie Village, KS 66207                                            
 
                                                   
Chris Swanberg
  October 16, 2007   1543 Haddon Street   $ 12,500       1,104.5     Jul. 25,
2005     N/A       N/A       N/A  
 
      Houston, TX 77006                                            
 
                                                   
John Huggins
  October 16, 2007   1523 Green Leaf Oaks Drive   $ 35,000       3,093.5    
Jul. 25, 2005     N/A       N/A       N/A  
 
      Sugar Land, TX 77479                                            
 
                                                   
Total
          $ 1,137,500       100,531.75           496,061       992,115.5        
 

 



--------------------------------------------------------------------------------



 



Outside Members

                              Date of       Capital     Name   Admission  
Mailing Address   Contribution   Common Units
Wesley Clark
  October 16, 2007   One Crestmont Drive
Little Rock, AR 72227   $ 125,000       11,047.5  

 



--------------------------------------------------------------------------------



 



EXHIBIT A
SPOUSAL WAIVER
     [INSERT NAME] hereby waives and releases any and all equitable or legal
claims and rights, actual, inchoate or contingent, which [she] [he] may acquire
with respect to the disposition, voting or control of the Units subject to the
Second Amended and Restated Limited Liability Company Agreement of Coffeyville
Acquisition II LLC, dated as of November 9, 2009, as the same may be amended,
modified, supplemented or restated from time to time, except for rights in
respect of the proceeds of any disposition of such Units.

                        Name:              

 